Exhibit 10.12

 

STANDARD INDUSTRIAL/COMMERCIAL MULTI-TENANT LEASE — NET

 

1.                                      Basic Provisions (“Basic Provisions”).

 

1.1.                            Parties: This Lease (“Lease”), dated for
reference purposes only March 7, 2011, is made by and between LIBERTY INDUSTRIAL
PARK LLC, a California limited liability company (“Lessor”) and ADVANCED
BIOHEALING, Incorporated, a Delaware corporation (“Lessee”), (collectively the
“Parties”, or individually a “Party”).

 

1.2.                            (a)                                 Premises:
That certain portion of the Project (as defined below), including all
improvements therein or to be provided by Lessor under the terms of this Lease,
commonly known by the street address of 9677 Distribution Avenue, located in the
City of San Diego, County of San Diego, State of California, with zip code
92121, as outlined on Exhibit A attached hereto (“Premises”) and generally
described as: Approximately 6,000 square feet of industrial space. In addition
to Lessee’s rights to use and occupy the Premises as hereinafter specified,
Lessee shall have non-exclusive rights to the Common Areas (as defined in
Paragraph 2.7 below) as hereinafter specified, but shall not have any rights to
the roof, exterior walls or utility raceways of the building containing the
Premises (“Building”) or to any other buildings in the Project. The Premises,
the Building, the Common Areas, the land upon which they are located, along with
all other buildings and improvements thereon, are herein collectively referred
to as the “Project.” (See also Paragraph 2)

 

(b)                                 Parking: Three (3) unreserved vehicle
parking spaces (“Unreserved Parking Spaces”); and no (0) reserved vehicle
parking spaces (“Reserved Parking Spaces”). (See also Paragraph 2.6)

 

1.3.                            Term: Two (2) years) “Original Term”) commencing
May 1, 2011 (“Commencement Date”) and ending April 30, 2013 (“Expiration Date”).
(See also Paragraph 3, Addendum Paragraph 46)

 

1.4.                            Early Possession: Upon Completion of
Improvements (“Early Possession Date”), (See also Paragraphs 3.2 and 3.3)

 

1.5.                            Base Rent: $ 4,080.00 per month (“Base Rent”),
payable on the first (1st) day of each month commencing May 1, 2011. (See also
Paragraph 4 and Addendum Paragraph 46)

 

1.6.                            Lessee’s Share of Common Area Operating
Expenses: Eight point seventy-two percent (8.72%) (“Lessee’s Share”).

 

1.7.                            Base Rent and Other Monies Paid Upon Execution:

 

(a)                                 Base Rent: $ 4,080.00 for the period May 1 -
May 31, 2011.

 

(b)                                 Common Area Operating Expenses: $ 0 for the
period.

 

(c)                                  Security Deposit: $ 4.080.00 (“Security
Deposit”). (See also Paragraph 5)

 

(d)                                 Other: None.

 

(e)                                  Total Due Upon Execution of this Lease: $
8,160.00.

 

1.8.                            Agreed Use: Office, general storage and
distribution as allowed by the City of San Diego and applicable laws. (See also
Paragraph 6)

 

1.9.                            Insuring Party. Lessor is the “Insuring Party”.
(See also Paragraph 8)

 

[g412031lw01i001.gif]

 

1

--------------------------------------------------------------------------------



 

1.10.                     Real Estate Brokers Representation: (See also
Paragraph 15) The following real estate brokers (the “Brokers”) and brokerage
relationships exist in this transaction (check applicable boxes):

 

x Voit Commercial Brokerage (“Lessor’s Broker”);

 

x Voit Commercial Brokerage (“Lessee’s Broker”);

 

or

 

o represents both Lessor and Lessee (“Dual Agency”).

 

1.11.                     Guarantor. None

 

1.12.                     Addenda and Exhibits. Attached hereto is an Addendum
or Addenda consisting of Paragraphs 46 through 74 and Exhibits A through B, all
of which constitute a part of this Lease.

 

2.                                      Premises.

 

2.1.                            Letting. Lessor hereby leases to Lessee, and
Lessee hereby leases from Lessor, the Premises, for the term, at the rental, and
upon all of the terms, covenants and conditions set forth in this Lease. Unless
otherwise provided herein, any statement of size set forth in this Lease, or
that may have been used in calculating Rent, is an approximation which the
Parties agree is reasonable and any payments based thereon are not subject to
revision whether or not the actual size is more or less.

 

2.2.                            Condition. Lessor shall deliver that portion of
the Premises contained within the Building (‘Unit”) to Lessee broom clean and
free of debris on the Commencement Date or the Early Possession Date, whichever
first occurs (“Start Date”), and, so long as the required service contracts
described in Paragraph 7.1(b) below are obtained by Lessee and in effect within
thirty days following the Start Date, warrants that the existing electrical,
plumbing, fire sprinkler, lighting, heating, ventilating and air conditioning
systems (“HVAC”), loading doors, if any, and all other such elements in the
Unit, other than those constructed by Lessee, shall be in good operating
condition on said date and that the structural elements of the roof, bearing
walls and foundation of the Unit shall be free of material defects. If a
non-compliance with such warranty exists as of the Start Date, or if one of such
systems or elements should malfunction or fail within the appropriate warranty
period, Lessor shall, as Lessor’s sole obligation with respect to such matter,
except as otherwise provided in this Lease, promptly after receipt of written
notice from Lessee setting forth with specificity the nature and extent o such
non-compliance, malfunction or failure, rectify same at Lessor’s expense. The
warranty periods shall be as follows: (a) 6 months as to the HVAC systems, and
(b) 30 days as to the remaining systems and other elements of the Unit. If
Lessee does not give Lessor the required notice within the appropriate warranty
period, correction of any such non-compliance, malfunction or failure shall be
the obligation of Lessee at Lessee’s sole cost and expense (except for the
repairs to the fire sprinkler systems, roof, foundations, and/or bearing walls
-see Paragraph 7).

 

2.3.                            Compliance. Lessor warrants that the
improvements on the Premises and the Common Areas comply with the building codes
that were in effect at the time that each such improvement, or portion thereof,
was constructed, and also with all applicable laws, covenants or restrictions of
record, regulations, and ordinances in effect on the Start Date (“Applicable
Requirements”). Said warranty does not apply to the use to which Lessee will put
the Premises or to any Alterations or Utility Installations (as defined in
Paragraph 7.3(a)) made or to be made by Lessee. NOTE: Lessee is responsible for
determining whether or not the Applicable Requirements, and especially the
zoning, are appropriate for Lessee’s intended use, and acknowledges that past
uses of the Premises may no longer be allowed. If the Premises do not comply
with said warranty, Lessor shall, except as otherwise provided, promptly after
receipt of written notice from Lessee setting forth with specificity the nature
and extent of such non-compliance, rectify the same at Lessor’s expense. If
Lessee does not give Lessor written notice of a non-compliance with this
warranty within 6 months following the Start

 

[g412031lw01i002.gif]

 

2

--------------------------------------------------------------------------------



 

Date, correction of that non-compliance shall be the obligation of Lessee at
Lessee’s sole cost and expense. If the Applicable Requirements are hereafter
changed so as to require during the term of this Lease the construction of an
addition to or an alteration of the Unit, Premises and/or Building, the
remediation of any Hazardous Substance, or the reinforcement or other physical
modification of the Unit, Premises and/or Building (“Capital Expenditure”),
Lessor and Lessee shall allocate the cost of such work as follows:

 

(a)                                 Subject to Paragraph 2.3(c) below, if such
Capital Expenditures are required as a result of the specific and unique use of
the Premises by Lessee as compared with uses by tenants in general, Lessee shall
be fully responsible for the cost thereof, provided, however that if such
Capital Expenditure is required during the last 2 years of this Lease and the
cost thereof exceeds 6 months’ Base Rent, Lessee may instead terminate this
Lease unless Lessor notifies Lessee, in writing, within 10 days after receipt of
Lessee’s termination notice that Lessor has elected to pay the difference
between the actual cost thereof and the amount equal to 6 months’ Base Rent. If
Lessee elects termination, Lessee shall immediately cease the use of the
Premises which requires such Capital Expenditure and deliver to Lessor written
notice specifying a termination date at least 90 days thereafter. Such
termination date shall, however, in no event be earlier than the last day that
Lessee could legally utilize the Premises without commencing such Capital
Expenditure.

 

(b)                                 If such Capital Expenditure is not the
result of the specific and unique use of the Premises by Lessee (such as,
governmentally mandated seismic modifications), then Lessor and Lessee shall
allocate the obligation to pay for the portion of such costs reasonably
attributable to the Premises pursuant to the formula set out in Paragraph
7.1(d); provided, however, that if such Capital Expenditure is required during
the last 2 years of this Lease or if Lessor reasonably determines that it is not
economically feasible to pay its share thereof, Lessor shall have the option to
terminate this Lease upon 90 days prior written notice to Lessee unless Lessee
notifies Lessor, in writing, within 10 days after receipt of Lessor’s
termination notice that Lessee will pay for such Capital Expenditure. If Lessor
does not elect to terminate, and fails to tender its share of any such Capital
Expenditure, Lessee may advance such funds and deduct same, with Interest, from
Rent until Lessor’s share of such costs have been fully paid. If Lessee is
unable to finance Lessor’s share, or if the balance of the Rent due and payable
for the remainder of this Lease is not sufficient to fully reimburse Lessee on
an offset basis, Lessee shall have the right to terminate this Lease upon 30
days written notice to Lessor.

 

(c)                                  Notwithstanding the above, the provisions
concerning Capital Expenditures are intended to apply only to non-voluntary,
unexpected, and new Applicable Requirements. If the Capital Expenditures are
instead triggered by Lessee as a result of an actual or proposed change in use,
change in intensity of use, or modification to the Premises then, and in that
event, Lessee shall be fully responsible for the cost thereof, and Lessee shall
not have any right to terminate this Lease.

 

2.4.                            Acknowledgments. Lessee acknowledges that:
(a) it has been advised by Lessor and/or Brokers to satisfy itself with respect
to the condition of the Premises (including but not limited to the electrical,
HVAC and fire sprinkler systems, security, environmental aspects, and compliance
with Applicable Requirements and the Americans with Disabilities Act), and their
suitability for Lessee’s intended use, (b) Lessee has made such investigation as
it deems necessary with reference to such matters and assumes all responsibility
therefor as the same relate to its occupancy of the Premises, and (c) neither
Lessor, Lessor’s agents, nor Brokers have made any oral or written
representations or warranties with respect to said matters other than as set
forth in this Lease. In addition, Lessor acknowledges that: (i) Brokers have
made no representations, promises or warranties concerning Lessee’s ability to
honor the Lease or suitability to occupy the Premises, and (ii) it is Lessor’s
sole responsibility to investigate the financial capability and/or suitability
of all proposed tenants.

 

2.5.                            Lessee as Prior Owner/Occupant. The warranties
made by Lessor in Paragraph 2 shall be of no force or effect if immediately
prior to the Start Date Lessee was the owner or occupant of the Premises. In
such event, Lessee shall be responsible for any necessary corrective work.

 

2.6.                            Vehicle Parking. Lessee shall be entitled to use
the number of Unreserved Parking Spaces specified in Paragraph 1.2(b) on those
portions of the Common Areas designated from time to time by Lessor for parking,
the use of which Unreserved Parking Spaces shall be subject to availability of
the same at the time of Lessee’s intended use. Lessee shall not use more parking
spaces than said number. Said parking spaces shall

 

[g412031lw01i003.gif]

 

3

--------------------------------------------------------------------------------



 

be used for parking by vehicles no larger than passenger automobiles, trucks,
vans and pick-up trucks, herein called “Permitted Size Vehicles.” Lessor may
regulate the loading and unloading of vehicles by adopting Rules and Regulations
as provided in Paragraph 2.9. No vehicles other than Permitted Size Vehicles may
be parked in the Common Area without the prior written permission of Lessor.

 

(a)                                 Lessee shall not permit or allow any
vehicles that belong to or are controlled by Lessee or Lessee’s employees,
suppliers, shippers, customers, contractors or invitees to be loaded, unloaded,
or parked in areas other than those designated by Lessor for such activities.
Notwithstanding anything else herein to the contrary, Lessor hereby agrees that
Lessee may spot a 40 foot refrigerated trailer in Lessee’s dock door of the
Building on a temporary basis not to exceed six months from the Commencement
Date hereof. Lessee’s use of the trailer shall be limited to cold storage while
Lessee completes construction of a cold room in the Premises.

 

(b)                                 Lessee shall not service or store any
vehicles in the Common Areas.

 

(c)                                  If Lessee permits or allows any of the
prohibited activities described in this Paragraph 2.6, then Lessor shall have
the right, without notice, in addition to such other rights and remedies that it
may have, to remove or tow away the vehicle involved and charge the cost to
Lessee, which cost shall be immediately payable upon demand by Lessor.

 

2.7.                            Common Areas - Definition. The term “Common
Areas” is defined as all areas and facilities outside the Premises and within
the exterior boundary line of the Project and interior utility raceways and
installations within the Unit that are provided and designated by the Lessor
from time to time for the general non-exclusive use of Lessor, Lessee and other
tenants of the Project and their respective employees, suppliers, shippers,
customers, contractors and invitees, including parking areas, loading and
unloading areas, trash areas, roadways, walkways, driveways and landscaped
areas.

 

2.8.                            Common Areas - Lessee’s Rights. Lessor grants to
Lessee, for the benefit of Lessee and its employees, suppliers, shippers,
contractors, customers and invitees, during the term of this Lease, the
non-exclusive right to use, in common with others entitled to such use, the
Common Areas as they exist from time to time, subject to any rights, powers, and
privileges reserved by Lessor under the terms hereof or under the terms of any
rules and regulations or restrictions governing the use of the Project. Under no
circumstances shall the right herein granted to use the Common Areas be deemed
to include the right to store any property, temporarily or permanently, in the
Common Areas. Any such storage shall be permitted only by the prior written
consent of Lessor or Lessor’s designated agent, which consent may be revoked at
any time. In the event that any unauthorized storage shall occur then Lessor
shall have the right, without notice, in addition to such other rights and
remedies that it may have, to remove the property and charge the cost to Lessee,
which cost shall be immediately payable upon demand by Lessor.

 

2.9.                            Common Areas - Rules and Regulations. Lessor or
such other person(s) as Lessor may appoint shall have the exclusive control and
management of the Common Areas and shall have the right, from time to time, to
establish, modify, amend and enforce reasonable rules and regulations
(“Rules and Regulations”) for the management, safety, care, and cleanliness of
the grounds, the parking and unloading of vehicles and the preservation of good
order, as well as for the convenience of other occupants or tenants of the
Building and the Project and their invitees. Lessee agrees to abide by and
conform to all such Rules and Regulations, and to cause its employees,
suppliers, shippers, customers, contractors and invitees to so abide and
conform. Lessor shall not be responsible to Lessee for the non-compliance with
said Rules and Regulations by other tenants of the Project.

 

2.10.                     Common Areas - Changes. Lessor shall have the right,
in Lessor’s sole discretion, from time to time:

 

[g412031lw01i003.gif]

 

4

--------------------------------------------------------------------------------



 

(a)                                 To make changes to the Common Areas,
including, without limitation, changes in the location, size, shape and number
of driveways, entrances, parking spaces, parking areas, loading and unloading
areas, ingress, egress, direction of traffic, landscaped areas, walkways and
utility raceways;

 

(b)                                 To close temporarily any of the Common Areas
for maintenance purposes so long as reasonable access to the Premises remains
available;

 

(c)                                  To designate other land outside the
boundaries of the Project to be a part of the Common Areas;

 

(d)                                 To add additional buildings and improvements
to the Common Areas;

 

(e)                                  To use the Common Areas while engaged in
making additional improvements, repairs or alterations to the Project, or any
portion thereof; and

 

(f)                                   To do and perform such other acts and make
such other changes in, to or with respect to the Common Areas and Project as
Lessor may, in the exercise of sound business judgment, deem to be appropriate.

 

3.                                      Term.

 

3.1.                            Term. The Commencement Date, Expiration Date and
Original Term of this Lease are as specified in Paragraph 1.3.

 

3.2.                            Early Possession. If Lessee totally or partially
occupies the Premises prior to the Commencement Date, the obligation to pay Base
Rent shall be abated for the period of such early possession. All other terms of
this Lease (including but not limited to the obligations to pay Lessee’s Share
of Common Area Operating Expenses, Real Property Taxes and insurance premiums
and to maintain the Premises) shall, however, be in effect during such period.
Any such early possession shall not affect the Expiration Date.

 

3.3.                            Delay In Possession. Lessor agrees to use its
best commercially reasonable efforts to deliver possession of the Premises to
Lessee by the Commencement Date. If, despite said efforts, Lessor is unable to
deliver possession as agreed, Lessor shall not be subject to any liability
therefor, nor shall such failure affect the validity of this Lease. Lessee shall
not, however, be obligated to pay Rent or perform its other obligations until it
receives possession of the Premises. If possession is not delivered within 90
days after the Commencement Date, Lessee may, at its option, by notice in
writing within 10 days after the end of such 90 day period, cancel this Lease,
in which event the Parties shall be discharged from all obligations hereunder,
if such written notice is not received by Lessor within said 10 day period,
Lessee’s right to cancel shall terminate. Except as otherwise provided, if
possession is not tendered to Lessee by the Start Date and Lessee does not
terminate this Lease, as aforesaid, any period of rent abatement that Lessee
would otherwise have enjoyed shall run from the date of delivery of possession
and continue for a period equal to what Lessee would otherwise have enjoyed
under the terms hereof, but minus any days of delay caused by the acts or
omissions of Lessee. If possession of the Premises is not delivered within 4
months after the Commencement Date, this Lease shall terminate unless other
agreements are reached between Lessor and Lessee, in writing.

 

3.4.                            Lessee Compliance. Lessor shall not be required
to tender possession of the Premises to Lessee until Lessee complies with its
obligation to provide evidence of insurance (Paragraph 8.5). Pending delivery of
such evidence, Lessee shall be required to perform all of its obligations under
this Lease from and after the Start Date, including the payment of Rent,
notwithstanding Lessor’s election to withhold possession pending receipt of such
evidence of insurance. Further, if Lessee is required to perform any other
conditions prior to or concurrent with the Start Date, the Start Date shall
occur but Lessor may elect to withhold possession until such conditions are
satisfied.

 

[g412031lw01i004.gif]

 

5

--------------------------------------------------------------------------------



 

4.                                      Rent.

 

4.1.                            Rent Defined. All monetary obligations of Lessee
to Lessor under the terms of this Lease (except for the Security Deposit) are
deemed to be rent (“Rent”).

 

4.2.                            Common Area Operating Expenses. Lessee shall pay
to Lessor during the term hereof, in addition to the Base Rent, Lessee’s Share
(as specified in Paragraph 1.6) of all Common Area Operating Expenses, as
hereinafter defined, during each calendar year of the term of this Lease, in
accordance with the following provisions:

 

(a)                                 “Common Area Operating Expenses” are
defined, for purposes of this Lease, as all costs incurred by Lessor relating to
the ownership and operation of the Project, including, but not limited to, the
following:

 

(i)                                     The operation, repair and maintenance,
in neat, clean, good order and condition of the following:

 

(aa)                          The Common Areas and Common Area improvements,
including parking areas, loading and unloading areas, trash areas, roadways,
parkways, walkways, driveways, landscaped areas, bumpers, irrigation systems,
Common Area lighting facilities, fences and gates, elevators, roofs, and roof
drainage systems.

 

(bb)                          Exterior signs and any tenant directories.

 

(cc)                            Any fire detection and/or sprinkler systems.

 

(ii)                                  The cost of water, gas, electricity and
telephone to service the Common Areas and any utilities not separately metered.

 

(iii)                               Trash disposal, pest control services,
property management, security services, and the costs of any environmental
inspections.

 

(iv)                              Reserves set aside for maintenance and repair
of Common Areas.

 

(v)                                 Real Property Taxes (as defined in Paragraph
10).

 

(vi)                              The cost of the premiums for the insurance
maintained by Lessor pursuant to Paragraph 8.

 

(vii)                           Any deductible portion of an insured loss
concerning the Building or the Common Areas.

 

(viii)                        The cost of any Capital Expenditure to the
Building or the Project not covered under the provisions of Paragraph 2.3
provided; however, that Lessor shall allocate the cost of any such Capital
Expenditure over a 12 year period and Lessee shall not be required to pay more
than Lessee’s Share of 1/144th of the cost of such Capital Expenditure in any
given month. Lessee shall not pay for any Replacement Costs of any Capital items
that have a useful life of over 5 years per GAAP rules.

 

(ix)                              Any other services to be provided by Lessor
that are stated elsewhere in this Lease to be a Common Area Operating Expense.

 

(b)                                 Any Common Area Operating Expenses and Real
Property Taxes that are specifically attributable to the Unit, the Building or
to any other building in the Project or to the operation, repair and

 

[g412031lw01i004.gif]

 

6

--------------------------------------------------------------------------------



 

maintenance thereof, shall be allocated entirely to such Unit, Building, or
other building. However, any Common Area Operating Expenses and Real Property
Taxes that are not specifically attributable to the Building or to any other
building or to the operation, repair and maintenance thereof, shall be equitably
allocated by Lessor to all buildings in the Project.

 

(c)                                  The inclusion of the improvements,
facilities and services set forth in Subparagraph 4.2(a) shall not be deemed to
impose an obligation upon Lessor to either have said improvements or facilities
or to provide those services unless the Project already has the same, Lessor
already provides the services, or Lessor has agreed elsewhere in this Lease to
provide the same or some of them.

 

(d)                                 Lessee’s Share of Common Area Operating
Expenses shall be payable by Lessee within 10 days after a reasonably detailed
statement of actual expenses is presented to Lessee. At Lessor’s option,
however, an amount may be estimated by Lessor from time to time of Lessee’s
Share of annual Common Area Operating Expenses and the same shall be payable
monthly or quarterly, as Lessor shall designate, during each 12 month period of
the Lease term, on the same day as the Base Rent is due hereunder. Lessor shall
deliver to Lessee within 60 days after the expiration of each calendar year a
reasonably detailed statement showing Lessee’s Share of the actual Common Area
Operating Expenses incurred during the preceding year. If Lessee’s payments
under this Paragraph 4.2(d) during the preceding year exceed Lessee’s Share as
indicated on such statement, Lessor shall credit the amount of such over-payment
against Lessee’s Share of Common Area Operating Expenses next becoming due. If
Lessee’s payments under this Paragraph 4.2(d) during the preceding year were
less than Lessee’s Share as indicated on such statement, Lessee shall pay to
Lessor the amount of the deficiency within 10 days after delivery by Lessor to
Lessee of the statement.

 

4.3.                            Payment. Lessee shall cause payment of Rent to
be received by Lessor in lawful money of the United States, without offset or
deduction (except as specifically permitted in this Lease), on or before the day
on which it is due. Rent for any period during the term hereof which is for less
than one full calendar month shall be prorated based upon the actual number of
days of said month. Payment of Rent shall be made to Lessor at its address
stated herein or to such other persons or place as Lessor may from time to time
designate in writing. Acceptance of a payment which is less than the amount then
due shall not be a waiver of Lessor’s rights to the balance of such Rent,
regardless of Lessor’s endorsement of any check so stating. In the event that
any check, draft, or other instrument of payment given by Lessee to Lessor is
dishonored for any reason, Lessee agrees to pay to Lessor the sum of $25 in
addition to any late charges which may be due.

 

5.                                      Security Deposit. Lessee shall deposit
with Lessor upon execution hereof the Security Deposit as security for Lessee’s
faithful performance of its obligations under this Lease. If Lessee fails to pay
Rent, or otherwise Defaults under this Lease, Lessor may use, apply or retain
all or any portion of said Security Deposit for the payment of any amount due
Lessor or to reimburse or compensate Lessor for any liability, expense, loss or
damage which Lessor may suffer or incur by reason thereof. If Lessor uses or
applies all or any portion of the Security Deposit, Lessee shall within 10 days
after written request therefor deposit monies with Lessor sufficient to restore
said Security Deposit to the full amount required by this Lease. If the Base
Rent increases during the term of this Lease, Lessee shall, upon written request
from Lessor, deposit additional monies with Lessor so that the total amount of
the Security Deposit shall at all times bear the same proportion to the
increased Base Rent as the initial Security Deposit bore to the initial Base
Rent. Should the Agreed Use be amended to accommodate a material change in the
business of Lessee or to accommodate a sublessee or assignee, Lessor shall have
the right to increase the Security Deposit to the extent necessary, in Lessor’s
reasonable judgment, to account for any increased wear and tear that the
Premises may suffer as a result thereof. If a change in control of Lessee occurs
during this Lease and following such change the financial condition of Lessee
is, in Lessor’s reasonable judgment, significantly reduced, Lessee shall deposit
such additional monies with Lessor as shall be sufficient to cause the Security
Deposit to be at a commercially reasonable level based on such change in
financial condition. Lessor shall not be required to keep the Security Deposit
separate from its general accounts. Within 14 days after the expiration or
termination of this Lease, if Lessor elects to apply the Security Deposit only
to unpaid Rent, and otherwise within 30 days after the Premises have been
vacated pursuant to Paragraph 7.4(c) below, Lessor shall return that portion of
the Security Deposit not used or applied by Lessor. No part of the Security
Deposit shall be considered to be held in trust, to bear interest or to be
prepayment for any monies to be paid by Lessee under this Lease.

 

[g412031lw01i004.gif]

 

7

--------------------------------------------------------------------------------



 

6.                                      Use.

 

6.1.                            Use. Lessee shall use and occupy the Premises
only for the Agreed Use, or any other legal use which is reasonably comparable
thereto, and for no other purpose. Lessee shall not use or permit the use of the
Premises in a manner that is unlawful, creates damage, waste or a nuisance, or
that disturbs occupants of the Project or causes damage to neighboring premises
or properties. Lessor shall not unreasonably withhold or delay its consent to
any written request for a modification of the Agreed Use, so long as the same
will not impair the structural integrity of the improvements on the Premises or
the mechanical or electrical systems therein, and/or is not significantly more
burdensome to the Premises. If Lessor elects to withhold consent, Lessor shall
within 7 days after such request give written notification of same, which notice
shall include an explanation of Lessor’s objections to the change in the Agreed
Use.

 

6.2.                            Hazardous Substances.

 

(a)                                 Reportable Uses Require Consent. The term
“Hazardous Substance” as used in this Lease shall mean any product, substance,
or waste whose presence, use, manufacture, disposal, transportation, or release,
either by itself or in combination with other materials expected to be on the
Premises, is either: (i) potentially injurious to the public health, safety or
welfare, the environment or the Premises, (ii) regulated or monitored by any
governmental authority, or (iii) a basis for potential liability of Lessor to
any governmental agency or third party under any applicable statute or common
law theory. Hazardous Substances shall include, but not be limited to,
hydrocarbons, petroleum, gasoline, and/or crude oil or any products, by-products
or fractions thereof. Lessee shall not engage in any activity in or on the
Premises which constitutes a Reportable Use of Hazardous Substances without the
express prior written consent of Lessor and timely compliance (at Lessee’s
expense) with all Applicable Requirements. “Reportable Use” shall mean (i) the
installation or use of any above or below ground storage tank, (ii) the
generation, possession, storage, use, transportation, or disposal of a Hazardous
Substance that requires a permit from, or with respect to which a report,
notice, registration or business plan is required to be filed with, any
governmental authority, and/or (iii) the presence at the Premises of a Hazardous
Substance with respect to which any Applicable Requirements requires that a
notice be given to persons entering or occupying the Premises or neighboring
properties. Notwithstanding the foregoing, Lessee may use any ordinary and
customary materials reasonably required to be used in the normal course of the
Agreed Use, so long as such use is in compliance with all Applicable
Requirements, is not a Reportable Use, and does not expose the Premises or
neighboring property to any meaningful risk of contamination or damage or expose
Lessor to any liability therefor. In addition, Lessor may condition its consent
to any Reportable Use upon receiving such additional assurances as Lessor
reasonably deems necessary to protect itself, the public, the Premises and/or
the environment against damage, contamination, injury and/or liability,
including, but not limited to, the installation (and removal on or before Lease
expiration or termination) of protective modifications (such as concrete
encasements) and/or increasing the Security Deposit.

 

(b)                                 Duty to Inform Lessor. If Lessee knows, or
has reasonable cause to believe, that a Hazardous Substance has come to be
located in, on, under or about the Premises, other than as previously consented
to by Lessor, Lessee shall immediately give written notice of such fact to
Lessor, and provide Lessor with a copy of any report, notice, claim or other
documentation which it has concerning the presence of such Hazardous Substance.

 

(c)                                  Lessee Remediation. Lessee shall not cause
or permit any Hazardous Substance to be spilled or released in, on, under, or
about the Premises (including through the plumbing or sanitary sewer system) and
shall promptly, at Lessee’s expense, take all investigatory and/or remedial
action reasonably recommended, whether or not formally ordered or required, for
the cleanup of any contamination of, and for the maintenance, security and/or
monitoring of the Premises or neighboring properties, that was caused or
materially contributed to by Lessee, or pertaining to or involving any Hazardous
Substance brought onto the Premises during the term of this Lease, by or for
Lessee, or any third party.

 

[g412031lw01i005.gif]

 

8

--------------------------------------------------------------------------------



 

(d)                                 Lessee Indemnification. Lessee shall
indemnify, defend and hold Lessor, its agents, employees, lenders and ground
lessor, if any, harmless from and against any and all loss of rents and/or
damages, liabilities, judgments, claims, expenses, penalties, and attorneys’ and
consultants’ fees arising out of or involving any Hazardous Substance brought
onto the Premises by or for Lessee, or any third party (provided, however, that
Lessee shall have no liability under this Lease with respect to underground
migration of any Hazardous Substance under the Premises from areas outside of
the Project). Lessee’s obligations shall include, but not be limited to, the
effects of any contamination or injury to person, property or the environment
created or suffered by Lessee, and the cost of investigation, removal,
remediation, restoration and/or abatement, and shall survive the expiration or
termination of this Lease. No termination, cancellation or release agreement
entered into by Lessor and Lessee shall release Lessee from its obligations
under this Lease with respect to Hazardous Substances, unless specifically so
agreed by Lessor in writing at the time of such agreement.

 

(e)                                  Investigations and Remediations. Lessor
shall retain the responsibility and pay for any investigations or remediation
measures required by governmental entities having jurisdiction with respect to
the existence of Hazardous Substances on the Premises prior to the Start Date,
unless such remediation measure is required as a result of Lessee’s use
(including “Alterations”, as defined in paragraph 7.3(a) below) of the Premises,
in which event Lessee shall be responsible for such payment. Lessee shall
cooperate fully in any such activities at the request of Lessor, including
allowing Lessor and Lessor’s agents to have reasonable access to the Premises at
reasonable times in order to carry out Lessor’s investigative and remedial
responsibilities.

 

(f)                                   Lessor Termination Option. If a Hazardous
Substance Condition (see Paragraph 9.1 (e)) occurs during the term of this
Lease, unless Lessee is legally responsible therefor (in which case Lessee shall
make the investigation and remediation thereof required by the Applicable
Requirements and this Lease shall continue in full force and effect, but subject
to Lessor’s rights under Paragraph 6.2(d) and Paragraph 13), Lessor may, at
Lessor’s option, either (i) investigate and remediate such Hazardous Substance
Condition, if required, as soon as reasonably possible at Lessor’s expense, in
which event this Lease shall continue in full force and effect, or (ii) if the
estimated cost to remediate such condition exceeds 12 times the then monthly
Base Rent or $100,000, whichever is greater, give written notice to Lessee,
within 30 days after receipt by Lessor of knowledge of the occurrence of such
Hazardous Substance Condition, of Lessor’s desire to terminate this Lease as of
the date 60 days following the date of such notice. In the event Lessor elects
to give a termination notice, Lessee may, within 10 days thereafter, give
written notice to Lessor of Lessee’s commitment to pay the amount by which the
cost of the remediation of such Hazardous Substance Condition exceeds an amount
equal to 12 times the then monthly Base Rent or $100,000, whichever is greater.
Lessee shall provide Lessor with said funds or satisfactory assurance thereof
within 30 days following such commitment. In such event, this Lease shall
continue in full force and effect, and Lessor shall proceed to make such
remediation as soon as reasonably possible after the required funds are
available. If Lessee does not give such notice and provide the required funds or
assurance thereof within the time provided, this Lease shall terminate as of the
date specified in Lessor’s notice of termination.

 

6.3.                            Lessee’s Compliance with Applicable
Requirements. Except as otherwise provided in this Lease, Lessee shall, at
Lessee’s sole expense, fully, diligently and in a timely manner, materially
comply with all Applicable Requirements, the requirements of any applicable fire
insurance underwriter or rating bureau, and the recommendations of Lessor’s
engineers and/or consultants which relate in any manner to the Premises, without
regard to whether said requirements are now in effect or become effective after
the Start Date. Lessee shall, within 10 days after receipt of Lessor’s written
request, provide Lessor with copies of all permits and other documents, and
other information evidencing Lessee’s compliance with any Applicable
Requirements specified by Lessor, and shall immediately upon receipt, notify
Lessor in writing (with copies of any documents involved) of any threatened or
actual claim, notice, citation, warning, complaint or report pertaining to or
involving the failure of Lessee or the Premises to comply with any Applicable
Requirements.

 

6.4.                            Inspection; Compliance. Lessor and Lessor’s
“Lender” (as defined in Paragraph 30) and consultants shall have the right to
enter into Premises at any time, in the case of an emergency, and otherwise at
reasonable times, for the purpose of inspecting the condition of the Premises
and for verifying compliance by Lessee with this Lease. The cost of any such
inspections shall be paid by Lessor, unless a violation of Applicable

 

[g412031lw01i006.gif]

 

9

--------------------------------------------------------------------------------



 

Requirements, or a contamination is found to exist or be imminent, or the
inspection is requested or ordered by a governmental authority. In such case,
Lessee shall upon request reimburse Lessor for the cost of such inspection, so
long as such inspection is reasonably related to the violation or contamination.

 

7.                                      Maintenance; Repairs, Utility
Installations; Trade Fixtures and Alterations.

 

7.1.                    Lessee’s Obligations.

 

(a)                                 In General. Subject to the provisions of
Paragraph 2.2 (Condition), 2.3 (Compliance), 6.3 (Lessee’s Compliance with
Applicable Requirements), 7.2 (Lessor’s Obligations), 9 (Damage or Destruction),
and 14 (Condemnation), Lessee shall, at Lessee’s sole expense, keep the
Premises, Utility Installations (intended for Lessee’s exclusive use, no matter
where located), and Alterations in good order, condition and repair (whether or
not the portion of the Premises requiring repairs, or the means of repairing the
same, are reasonably or readily accessible to Lessee, and whether or not the
need for such repairs occurs as a result of Lessee’s use, any prior use, the
elements or the age of such portion of the Premises), including, but not limited
to, all equipment or facilities, such as plumbing, HVAC equipment, electrical,
lighting facilities, boilers, pressure vessels, fixtures, interior walls,
interior surfaces of exterior walls, ceilings, floors, windows, doors, plate
glass, and skylights but excluding any items which are the responsibility of
Lessor pursuant to Paragraph 7.2. Lessee, in keeping the Premises in good order,
condition and repair, shall exercise and perform good maintenance practices,
specifically including the procurement and maintenance of the service contracts
required by Paragraph 7.1(b) below. Lessee’s obligations shall include
restorations, replacements or renewals when necessary to keep the Premises and
all improvements thereon or a part thereof in good order, condition and state of
repair.

 

(b)                                 Service Contracts. Lessee shall, at Lessee’s
sole expense, procure and maintain contracts, with copies to Lessor, in
customary form and substance for, and with contractors specializing and
experienced in the maintenance of the following equipment and improvements, if
any, if and when installed on the Premises: (i) HVAC equipment, (ii) boiler and
pressure vessels, (iii) clarifiers, and (iv) any other equipment, if reasonably
required by Lessor. However, Lessor reserves the right, upon notice to Lessee,
to procure and maintain any or all of such service contracts, and if Lessor so
elects, Lessee shall reimburse Lessor, upon demand, for the cost thereof.

 

(c)                                  Failure to Perform. If Lessee fails to
perform Lessee’s obligations under this Paragraph 7.1, Lessor may enter upon the
Premises after 10 days’ prior written notice to Lessee (except in the case of an
emergency, in which case no notice shall be required), perform such obligations
on Lessee’s behalf, and put the Premises in good order, condition and repair,
and Lessee shall promptly reimburse Lessor for the cost thereof.

 

(d)                                 Replacement. Subject to Lessee’s
indemnification of Lessor as set forth in Paragraph 8.7 below, and without
relieving Lessee of liability resulting from Lessee’s failure to exercise and
perform good maintenance practices, if an item described in Paragraph
7.1(b) cannot be repaired other than at a cost which is in excess of 50% of the
cost of replacing such item, then such item shall be replaced by Lessor, and the
cost thereof shall be prorated between the Parties and Lessee shall only be
obligated to pay, each month during the remainder of the term of this Lease, on
the date on which Base Rent is due, an amount equal to the product of
multiplying the cost of such replacement by a fraction, the numerator of which
is one, and the denominator of which is 144 (i.e. 1/144th of the cost per
month). Lessee shall pay interest on the unamortized balance at a rate that is
commercially reasonable in the judgment of Lessor’s accountants. Lessee may,
however, prepay its obligation at any time.

 

7.2.                            Lessor’s Obligations. Subject to the provisions
of Paragraphs 2.2 (Condition), 2.3 (Compliance), 4.2 (Common Area Operating
Expenses), 6 (Use), 7.1 (Lessee’s Obligations), 9 (Damage or Destruction) and 14
(Condemnation), Lessor, subject to reimbursement pursuant to Paragraph 4.2,
shall keep in good order, condition and repair the foundations, exterior walls,
structural condition of interior bearing walls, exterior roof, fire sprinkler
system, Common Area fire alarm and/or smoke detection systems, fire hydrants,
parking lots, walkways, parkways, driveways, landscaping, fences, signs and
utility systems serving the Common Areas and all parts thereof unless the need
for repair is due to the acts, omissions, negligence or willful

 

[g412031lw01i007.gif]

 

10

--------------------------------------------------------------------------------



 

misconduct of Lessee or its employees, agents contractors or invitees in which
case Lessee shall be solely responsible for such repair, as well as providing
the services for which there is a Common Area Operating Expense pursuant to
Paragraph 4.2. Lessor shall not be obligated to paint the exterior or interior
surfaces of exterior walls nor shall Lessor be obligated to maintain, repair or
replace windows, doors or plate glass of the Premises. Lessee expressly waives
the benefit of any statute now or hereafter in effect to the extent it is
inconsistent with the terms of this Lease.

 

7.3.                    Utility Installations; Trade Fixtures; Alterations.

 

(a)                                 Definitions. The term “Utility
Installations” refers to all floor and window coverings, air lines, power
panels, electrical distribution, security and fire protection systems,
communication systems, lighting fixtures, HVAC equipment, plumbing, and fencing
in or on the Premises. The term “Trade Fixtures” shall mean Lessee’s machinery
and equipment that can be removed without doing material damage to the Premises.
The term “Alterations” shall mean any modification of the improvements, other
than Utility Installations or Trade Fixtures, whether by addition or deletion.
“Lessee Owned Alterations and/or Utility Installations” are defined as
Alterations and/or Utility Installations made by Lessee that are not yet owned
by Lessor pursuant to Paragraph 7.4(a).

 

(b)                                 Consent. Lessee shall not make any
Alterations or Utility Installations to the Premises without Lessor’s prior
written consent. Lessee may, however, make non-structural Utility Installations
to the interior of the Premises (excluding the roof) without such consent but
upon notice to Lessor, as long as they are not visible from the outside, do not
involve puncturing, relocating or removing the roof or any existing walls, and
the cumulative cost thereof during this Lease as extended does not exceed a sum
equal to three (3) months’ Base Rent in the aggregate or a sum equal to one
month’s Base Rent in any one year. Notwithstanding the foregoing, Lessee shall
not make or permit any roof penetrations and/or install anything on the roof
without the prior written approval of Lessor. Lessor may, as a precondition to
granting such approval, require Lessee to utilize a contractor chosen and/or
approved by Lessor. Any Alterations or Utility Installations that Lessee shall
desire to make and which require the consent of the Lessor shall be presented to
Lessor in written form with detailed plans. Consent shall be deemed conditioned
upon Lessee’s: (i) acquiring all applicable governmental permits,
(ii) furnishing Lessor with copies of both the permits and the plans and
specifications prior to commencement of the work, and (iii) compliance with all
conditions of said permits and other Applicable Requirements in a prompt and
expeditious manner. Any Alterations or Utility Installations shall be performed
in a workmanlike manner with good and sufficient materials. Lessee shall
promptly upon completion furnish Lessor with as-built plans and specifications.
For work which costs an amount in excess of one month’s Base Rent, Lessor may
condition its consent upon Lessee providing a lien and completion bond in an
amount equal to 150% of the estimated cost of such Alteration or Utility
Installation and/or upon Lessee’s posting an additional Security Deposit with
Lessor.

 

(c)                                  Indemnification. Lessee shall pay, when
due, all claims for labor or materials furnished or alleged to have been
furnished to or for Lessee at or for use on the Premises, which claims are or
may be secured by any mechanic’s or materialman’s lien against the Premises or
any interest therein. Lessee shall give Lessor not less than 10 days notice
prior to the commencement of any work in, on or about the Premises, and Lessor
shall have the right to post notices of non-responsibility. If Lessee shall
contest the validity of any such lien, claim or demand, then Lessee shall, at
its sole expense defend and protect itself, Lessor and the Premises against the
same and shall pay and satisfy any such adverse judgment that may be rendered
thereon before the enforcement thereof. If Lessor shall require, Lessee shall
furnish a surety bond in an amount equal to 150% of the amount of such contested
lien, claim or demand, indemnifying Lessor against liability for the same. If
Lessor elects to participate in any such action, Lessee shall pay Lessor’s
attorneys’ fees and costs.

 

7.4.                            Ownership; Removal; Surrender; and Restoration.

 

(a)                                 Ownership. Subject to Lessor’s right to
require removal or elect ownership as hereinafter provided, all Alterations and
Utility Installations made by Lessee shall be the property of Lessee, but
considered a part of the Premises. Lessor may, at any time, elect in writing to
be the owner of all or any specified part of the Lessee Owned Alterations and
Utility Installations. Unless otherwise instructed per

 

[g412031lw01i007.gif]

 

11

--------------------------------------------------------------------------------



 

paragraph 7.4(b) hereof, all Lessee Owned Alterations and Utility Installations
shall, at the expiration or termination of this Lease, become the property of
Lessor and be surrendered by Lessee with the Premises.

 

(b)                                 Removal. By delivery to Lessee of written
notice from Lessor not earlier than 90 and not later than 30 days prior to the
end of the term of this Lease, Lessor may require that any or all Lessee Owned
Alterations or Utility Installations be removed by the expiration or termination
of this Lease. Lessor may require the removal at any time of all or any part of
any Lessee Owned Alterations or Utility Installations made without the required
consent.

 

(c)                                  Surrender; Restoration. Lessee shall
surrender the Premises by the Expiration Date or any earlier termination date,
with all of the improvements, parts and surfaces thereof broom clean and free of
debris, and in good operating order, condition and state of repair, ordinary
wear and tear excepted. “Ordinary wear and tear” shall not include any damage or
deterioration that would have been prevented by good maintenance practice.
Notwithstanding the foregoing, if this Lease is for 12 months or less, then
Lessee shall surrender the Premises in the same condition as delivered to Lessee
on the Start Date with NO allowance for ordinary wear and tear. Lessee shall
repair any damage occasioned by the installation, maintenance or removal of
Trade Fixtures, Lessee owned Alterations and/or Utility Installations
furnishings, and equipment as well as the removal of any storage tank installed
by or for Lessee. Lessee shall also completely remove from the Premises any and
all Hazardous Substances brought onto the Premises by or for Lessee, or any
third party (except Hazardous Substances which were deposited via underground
migration from areas outside of the Project) even if such removal would require
Lessee to perform or pay for work that exceeds statutory requirements. Trade
Fixtures shall remain the property of Lessee and shall be removed by Lessee. The
failure by Lessee to timely vacate the Premises pursuant to this Paragraph
7.4(c) without the express written consent of Lessor shall constitute a holdover
under the provisions of Paragraph 26 below.

 

8.                                      Insurance; Indemnity.

 

8.1.                            Payment of Premiums. The cost of the premiums
for the insurance policies required to be carried by Lessor, pursuant to
Paragraphs 8.2(b), 8.3(a) and 8.3(b), shall be a Common Area Operating Expense.
Premiums for policy periods commencing prior to, or extending beyond, the term
of this Lease shall be prorated to coincide with the corresponding Start Date or
Expiration Date.

 

8.2.                            Liability Insurance.

 

(a)                                 Carried by Lessee. Lessee shall obtain and
keep in force a Commercial General Liability policy of insurance protecting
Lessee and Lessor as an additional insured against claims for bodily injury,
personal injury and property damage based upon or arising out of the ownership,
use, occupancy or maintenance of the Premises and all areas appurtenant thereto.
Such insurance shall be on an occurrence basis providing single limit coverage
in an amount not less than $ 2,000,000 per occurrence with an annual aggregate
of not less than $3,000,000, an “Additional Insured-Managers or Lessors of
Premises Endorsement” and contain the “Amendment of the Pollution Exclusion
Endorsement” for damage caused by heat, smoke or fumes from a hostile fire. The
policy shall not contain any intra-insured exclusions as between insured persons
or organizations, but shall include coverage for liability assumed under this
Lease as an “insured contract” for the performance of Lessee’s indemnity
obligations under this Lease. The limits of said insurance shall not, however,
limit the liability of Lessee nor relieve Lessee of any obligation hereunder.
All insurance carried by Lessee shall be primary to and not contributory with
any similar insurance carried by Lessor but only with respect to claims covered
thereunder that are required to be insured by Lessee and not Lessor hereunder,
which Lessor’s insurance (with respect to items that are required to be insured
by Lessee and not Lessor hereunder) shall be considered excess insurance only.

 

(b)                                 Carried by Lessor. Lessor shall maintain
liability insurance as described in Paragraph 8.2(a), in addition to, and not in
lieu of, the insurance required to be maintained by Lessee. Lessee shall not be
named as an additional insured therein.

 

[g412031lw01i007.gif]

 

12

--------------------------------------------------------------------------------

 



 

8.3.                    Property Insurance - Building, Improvements and Rental
Value.

 

(a)                                 Building and Improvements. Lessor shall
obtain and keep in force a policy or policies of insurance in the name of
Lessor, with loss payable to Lessor, any ground-lessor, and to any Lender
insuring loss or damage to the Premises. The amount of such insurance shall be
equal to the full replacement cost of the Premises, as the same shall exist from
time to time, or the amount required by any Lender, but in no event more than
the commercially reasonable and available insurable value thereof. Lessee Owned
Alterations and Utility Installations, Trade Fixtures, and Lessee’s personal
property shall be insured by Lessee under Paragraph 8.4. If the coverage is
available and commercially appropriate, such policy or policies shall insure
against all risks of direct physical loss or damage (except the perils of flood
and/or earthquake unless required by a Lender or elected by Lessor), including
coverage for debris removal and the enforcement of any Applicable Requirements
requiring the upgrading, demolition, reconstruction or replacement of any
portion of the Premises as the result of a covered loss. Said policy or policies
shall also contain an agreed valuation provision in lieu of any coinsurance
clause, waiver of subrogation, and inflation guard protection causing an
increase in the annual property insurance coverage amount by a factor of not
less than the adjusted U.S. Department of Labor Consumer Price Index for All
Urban Consumers for the city nearest to where the Premises are located. If such
insurance coverage has a deductible clause, the deductible amount shall not
exceed $50,000 per occurrence.

 

(b)                                 Rental Value. Lessor shall also obtain and
keep in force a policy or policies in the name of Lessor with loss payable to
Lessor and any Lender, insuring the loss of the full Rent for one year with an
extended period of indemnity for an additional 180 days (“Rental Value
insurance”). Said insurance shall contain an agreed valuation provision in lieu
of any coinsurance clause, and the amount of coverage shall be adjusted annually
to reflect the projected Rent otherwise payable by Lessee, for the next 12 month
period.

 

(c)                                  Adjacent Premises. Lessee shall pay for any
increase in the premiums for the property insurance of the Building and for the
Common Areas or other buildings in the Project if said increase is caused by
Lessee’s acts, omissions, use or occupancy of the Premises.

 

(d)                                 Lessee’s Improvements. Since Lessor is the
Insuring Party, Lessor shall not be required to insure Lessee Owned Alterations
and Utility Installations unless the item in question has become the property of
Lessor under the terms of this Lease.

 

8.4.                            Lessee’s Property; Business Interruption
Insurance.

 

(a)                                 Property Damage. Lessee shall obtain and
maintain insurance coverage on all of Lessee’s personal property, Trade
Fixtures, and Lessee Owned Alterations and Utility Installations. Such insurance
shall be full replacement cost coverage with a deductible of not to exceed
$1,000 per occurrence. The proceeds from any such insurance shall be used by
Lessee for the replacement of personal property, Trade Fixtures and Lessee Owned
Alterations and Utility Installations. Lessee shall provide Lessor with written
evidence that such insurance is in force.

 

(b)                                 Business Interruption. Lessee shall obtain
and maintain loss of income and extra expense insurance in amounts as will
reimburse Lessee for direct or indirect loss of earnings attributable to all
perils commonly insured against by prudent lessees in the business of Lessee or
attributable to prevention of access to the Premises as a result of such perils.

 

(c)                                  No Representation of Adequate Coverage.
Lessor makes no representation that the limits or forms of coverage of insurance
specified herein are adequate to cover Lessee’s property, business operations or
obligations under this Lease.

 

8.5.                            Insurance Policies. Insurance required herein
shall be by companies duly licensed or admitted to transact business in the
state where the Premises are located, and maintaining during the policy term a
“General Policyholders Rating” of at least A-, VII, as set forth in the most
current issue of “Best’s Insurance

 

[g412031lw03i001.gif]

 

13

--------------------------------------------------------------------------------



 

Guide”, or such other rating as may be required by a Lender. Lessee shall not do
or permit to be done anything which invalidates the required insurance policies.
Lessee shall, prior to the Start Date, deliver to Lessor certified copies of
policies of such insurance or certificates evidencing the existence and amounts
of the required insurance. No such policy shall be cancelable or subject to
modification except after 30 days prior written notice to Lessor. Lessee shall,
at least 30 days prior to the expiration of such policies, furnish Lessor with
evidence of renewals or “insurance binders” evidencing renewal thereof, or
Lessor may order such insurance and charge the cost thereof to Lessee, which
amount shall be payable by Lessee to Lessor upon demand. Such policies shall be
for a term of at least one year, or the length of the remaining term of this
Lease, whichever is less. If either Party shall fail to procure and maintain the
insurance required to be carried by it, the other Party may, but shall not be
required to, procure and maintain the same.

 

8.6.                            Waiver of Subrogation. Without affecting any
other rights or remedies, Lessee and Lessor each hereby release and relieve the
other, and waive their entire right to recover damages against the other, for
loss of or damage to its property arising out of or incident to the perils
required to be insured against herein. The effect of such releases and waivers
is not limited by the amount of insurance carried or required, or by any
deductibles applicable hereto. The Parties agree to have their respective
property damage insurance carriers waive any right to subrogation that such
companies may have against Lessor or Lessee, as the case may be, so long as the
insurance is not invalidated thereby.

 

8.7.                            Indemnity. Except for Lessor’s gross negligence
or willful misconduct, Lessee shall indemnify, protect, defend and hold harmless
the Premises, Lessor and its agents, Lessor’s master or ground lessor, partners
and Lenders, from and against any and all claims, loss of rents and/or damages,
liens, judgments, penalties, attorneys’ and consultants’ fees, expenses and/or
liabilities arising out of, involving, or in connection with, the use and/or
occupancy of the Premises by Lessee. If any action or proceeding is brought
against Lessor by reason of any of the foregoing matters, Lessee shall upon
notice defend the same at Lessee’s expense by counsel reasonably satisfactory to
Lessor and Lessor shall cooperate with Lessee in such defense. Lessor need not
have first paid any such claim in order to be defended or indemnified.

 

8.8.                            Exemption of Lessor from Liability. Except to
the extent caused by Lessor’s gross negligence or willful misconduct and not
covered by insurance maintained (or required to be maintained) by Lessee
hereunder, Lessor shall not be liable for injury or damage to the person or
goods, wares, merchandise or other property of Lessee, Lessee’s employees,
contractors, invitees, customers, or any other person in or about the Premises,
whether such damage or injury is caused by or results from fire, steam,
electricity, gas, water or rain, or from the breakage, leakage, obstruction or
other defects of pipes, fire sprinklers, wires, appliances, plumbing, HVAC or
lighting fixtures, or from any other cause, whether the said injury or damage
results from conditions arising upon the Premises or upon other portions of the
Building, or from other sources or places. Lessor shall not be liable for any
damages arising from any act or neglect of any other tenant of Lessor nor from
the failure of Lessor to enforce the provisions of any other lease in the
Project. Notwithstanding Lessor’s negligence or breach of this Lease, Lessor
shall under no circumstances be liable for injury to Lessee’s business or for
any loss of income or profit therefrom.

 

9.                                      Damage or Destruction.

 

9.1.                            Definitions.

 

(a)                                 “Premises Partial Damage” shall mean damage
or destruction to the improvements on the Premises, other than Lessee Owned
Alterations and Utility Installations, which can reasonably (as determined by
Lessor) be repaired in 6 months or less from the date of the damage or
destruction. Lessor shall notify Lessee in writing within 30 days from the date
of the damage or destruction as to whether or not the damage is Partial or
Total.

 

(b)                                 “Premises Total Destruction” shall mean
damage or destruction to the improvements on the Premises, other than Lessee
Owned Alterations and Utility Installations and Trade Fixtures, which cannot
reasonably (as determined by Lessor) be repaired in 6 months or less from the
date of the damage or

 

[g412031lw03i002.gif]

 

14

--------------------------------------------------------------------------------



 

destruction. Lessor shall notify Lessee in writing within 30 days from the date
of the damage or destruction as to whether or not the damage is Partial or
Total.

 

(c)                                  “Insured Loss” shall mean damage or
destruction to improvements on the Premises, other than Lessee Owned Alterations
and Utility Installations and Trade Fixtures, which was caused by an event
required to be covered by the insurance described in Paragraph 8.3(a),
irrespective of any deductible amounts or coverage limits involved.

 

(d)                                 “Replacement Cost” shall mean the cost to
repair or rebuild the improvements owned by Lessor at the time of the occurrence
to their condition existing immediately prior thereto, including demolition,
debris removal and upgrading required by the operation of Applicable
Requirements, and without deduction for depreciation.

 

(e)                                  “Hazardous Substance Condition” shall mean
the occurrence or discovery of a condition involving the presence of, or a
contamination by, a Hazardous Substance as defined in Paragraph 6.2(a), in, on,
or under the Premises.

 

9.2.                            Partial Damage - Insured Loss. If a Premises
Partial Damage that is an Insured Loss occurs, then Lessor shall, at Lessor’s
expense, repair such damage (but not Lessee’s Trade Fixtures or Lessee Owned
Alterations and Utility Installations) as soon as reasonably possible and this
Lease shall continue in full force and effect; provided, however, that Lessee
shall, at Lessor’s election, make the repair of any damage or destruction the
total cost to repair of which is $5,000 or less, and, in such event, Lessor
shall make any applicable insurance proceeds available to Lessee on a reasonable
basis for that purpose. Notwithstanding the foregoing, if the required insurance
was not in force or the insurance proceeds are not sufficient to effect such
repair, the Insuring Party shall promptly contribute the shortage in proceeds as
and when required to complete said repairs. In the event, however, such shortage
was due to the fact that, by reason of the unique nature of the improvements,
full replacement cost insurance coverage was not commercially reasonable and
available, Lessor shall have no obligation to pay for the shortage in insurance
proceeds or to fully restore the unique aspects of the Premises unless Lessee
provides Lessor with the funds to cover same, or adequate assurance thereof,
within 10 days following receipt of written notice of such shortage and request
therefor. If Lessor receives said funds or adequate assurance thereof within
said 10 day period, the party responsible for making the repairs shall complete
them as soon as reasonably possible and this Lease shall remain in full force
and effect. If such funds or assurance are not received, Lessor may nevertheless
elect by written notice to Lessee within 10 days thereafter to: (i) make such
restoration and repair as is commercially reasonable with Lessor paying any
shortage in proceeds, in which case this Lease shall remain in full force and
effect, or (ii) have this Lease terminate 30 days thereafter. Lessee shall not
be entitled to reimbursement of any funds contributed by Lessee to repair any
such damage or destruction. Premises Partial Damage due to flood or earthquake
shall be subject to Paragraph 9.3, notwithstanding that there may be some
insurance coverage, but the net proceeds of any such insurance shall be made
available for the repairs if made by either Party.

 

9.3.                            Partial Damage - Uninsured Loss. If a Premises
Partial Damage that is not an Insured Loss occurs, unless caused by a negligent
or willful act of Lessee (in which event Lessee shall make the repairs at
Lessee’s expense), Lessor may either: (a) repair such damage as soon as
reasonably possible at Lessor’s expense, in which event this Lease shall
continue in full force and effect, or (b) terminate this Lease by giving written
notice to Lessee within 30 days after receipt by Lessor of knowledge of the
occurrence of such damage. Such termination shall be effective 60 days following
the date of such notice. In the event Lessor elects to terminate this Lease,
Lessee shall have the right within 10 days after receipt of the termination
notice to give written notice to Lessor of Lessee’s commitment to pay for the
repair of such damage without reimbursement from Lessor. Lessee shall provide
Lessor with said funds or satisfactory assurance thereof within 30 days after
making such commitment. In such event this Lease shall continue in full force
and effect, and Lessor shall proceed to make such repairs as soon as reasonably
possible after the required funds are available. If Lessee does not make the
required commitment, this Lease shall terminate as of the date specified in the
termination notice.

 

[g412031lw03i003.gif]

 

15

--------------------------------------------------------------------------------



 

9.4.                            Total Destruction. See Addendum

 

9.5.                            Damage Near End of Term. If at any time during
the last 6 months of this Lease there is damage for which the cost to repair
exceeds one month’s Base Rent, whether or not an Insured Loss, Lessor may
terminate this Lease effective 60 days following the date of occurrence of such
damage by giving a written termination notice to Lessee within 30 days after the
date of occurrence of such damage. Notwithstanding the foregoing, if Lessee at
that time has an exercisable option to extend this Lease or to purchase the
Premises, then Lessee may preserve this Lease by, (a) exercising such option and
(b) providing Lessor with any shortage in insurance proceeds (or adequate
assurance thereof) needed to make the repairs on or before the earlier of
(i) the date which is 10 days after Lessee’s receipt of Lessor’s written notice
purporting to terminate this Lease, or (ii) the day prior to the date upon which
such option expires. If Lessee duly exercises such option during such period and
provides Lessor with funds (or adequate assurance thereof) to cover any shortage
in insurance proceeds, Lessor shall, at Lessor’s commercially reasonable
expense, repair such damage as soon as reasonably possible and this Lease shall
continue in full force and effect. If Lessee fails to exercise such option and
provide such funds or assurance during such period, then this Lease shall
terminate on the date specified in the termination notice and Lessee’s option
shall be extinguished.

 

9.6.                            Abatement of Rent; Lessee’s Remedies.

 

(a)                                 Abatement. In the event of Premises Partial
Damage or Premises Total Destruction or a Hazardous Substance Condition for
which Lessee is not responsible under this Lease, the Rent payable by Lessee for
the period required for the repair, remediation or restoration of such damage
shall be abated in proportion to the degree to which Lessee’s use of the
Premises is impaired, but not to exceed the proceeds received from the Rental
Value insurance. All other obligations of Lessee hereunder shall be performed by
Lessee, and Lessor shall have no liability for any such damage, destruction,
remediation, repair or restoration except as provided herein.

 

(b)                                 Remedies. If Lessor shall be obligated to
repair or restore the Premises and does not commence, in a substantial and
meaningful way, such repair or restoration within 90 days after such obligation
shall accrue, Lessee may, at any time prior to the commencement of such repair
or restoration, give written notice to Lessor and to any Lenders of which Lessee
has actual notice, of Lessee’s election to terminate this Lease on a date not
less than 60 days following the giving of such notice. If Lessee gives such
notice and such repair or restoration is not commenced within 30 days
thereafter, this Lease shall terminate as of the date specified in said notice.
If the repair or restoration is commenced within such 30 days, this Lease shall
continue in full force and effect. “Commence” shall mean either the
unconditional authorization of the preparation of the required plans, or the
beginning of the actual work on the Premises, whichever first occurs.

 

9.7.                            Termination; Advance Payments. Upon termination
of this Lease pursuant to Paragraph 6.2(f) or Paragraph 9, an equitable
adjustment shall be made concerning advance Base Rent and any other advance
payments made by Lessee to Lessor. Lessor shall, in addition, return to Lessee
so much of Lessee’s Security Deposit as has not been, or is not then required to
be, used by Lessor.

 

9.8.                            Waive Statutes. Lessor and Lessee agree that the
terms of this Lease shall govern the effect of any damage to or destruction of
the Premises with respect to the termination of this Lease and hereby waive the
provisions of any present or future statute to the extent inconsistent herewith.

 

10.                               Real Property Taxes.

 

10.1.                     Definition. As used herein, the term “Real Property
Taxes” shall include any form of assessment; real estate, general, special,
ordinary or extraordinary, or rental levy or tax (other than inheritance,
personal income or estate taxes); improvement bond; and/or license fee imposed
upon or levied against any legal or equitable interest of Lessor in the Project,
Lessor’s right to other income therefrom, and/or Lessor’s business of leasing,
by any authority having the direct or indirect power to tax and where the funds
are generated with reference to the Project address and where the proceeds so
generated are to be applied by the

 

[g412031lw03i004.gif]

 

16

--------------------------------------------------------------------------------



 

city, county or other local taxing authority of a jurisdiction within which the
Project is located. The term “Real Property Taxes” shall also include any tax,
fee, levy, assessment or charge, or any increase therein, imposed by reason of
events occurring during the term of this Lease, including but not limited to, a
change in the ownership of the Project or any portion thereof or a change in the
improvements thereon. In calculating Real Property Taxes for any calendar year,
the Real Property Taxes for any real estate tax year shall be included in the
calculation of Real Property Taxes for such calendar year based upon the number
of days which such calendar year and tax year have in common.

 

10.2.                     Payment of Taxes. Lessor shall pay the Real Property
Taxes applicable to the Project, and except as otherwise provided in Paragraph
10.3, any such amounts shall be included in the calculation of Common Area
Operating Expenses in accordance with the provisions of Paragraph 4.2.

 

10.3.                     Additional Improvements. Common Area Operating
Expenses shall not include Real Property Taxes specified in the tax assessor’s
records and work sheets as being caused by additional improvements placed upon
the Project by other lessees or by Lessor for the exclusive enjoyment of such
other lessees. Notwithstanding Paragraph 10.2 hereof, Lessee shall, however, pay
to Lessor at the time Common Area Operating Expenses are payable under Paragraph
4.2, the entirety of any increase in Real Property Taxes if assessed solely by
reason of Alterations, Trade Fixtures or Utility Installations placed upon the
Premises by Lessee or at Lessee’s request.

 

10.4.                     Joint Assessment. If the Building is not separately
assessed, Real Property Taxes allocated to the Building shall be an equitable
proportion of the Real Property Taxes for all of the land and improvements
included within the tax parcel assessed, such proportion to be determined by
Lessor from the respective valuations assigned in the assessor’s work sheets or
such other information as may be reasonably available. Lessor’s reasonable
determination thereof, in good faith, shall be conclusive.

 

10.5.                     Personal Property Taxes. Lessee shall pay prior to
delinquency all taxes assessed against and levied upon Lessee Owned Alterations
and Utility Installations, Trade Fixtures, furnishings, equipment and all
personal property of Lessee contained in the Premises. When possible, Lessee
shall cause its Lessee Owned Alterations and Utility Installations, Trade
Fixtures, furnishings, equipment and all other personal property to be assessed
and billed separately from the real property of Lessor. If any of Lessee’s said
property shall be assessed with Lessor’s real property, Lessee shall pay Lessor
the taxes attributable to Lessee’s property within 10 days after receipt of a
written statement setting forth the taxes applicable to Lessee’s property.

 

11.                               Utilities. Lessee shall pay for all water,
gas, heat, light, power, telephone, trash disposal and other utilities and
services supplied to the Premises, together with any taxes thereon.
Notwithstanding the provisions of Paragraph 4.2, if at any time in Lessor’s sole
judgment, Lessor determines that Lessee is using a disproportionate amount of
water, electricity or other commonly metered utilities, or that Lessee is
generating such a large volume of trash as to require an increase in the size of
the dumpster and/or an increase in the number of times per month that the
dumpster is emptied, then Lessor may increase Lessee’s Base Rent by an amount
equal to such increased costs.

 

12.                               Assignment and Subletting.

 

12.1.                     Lessor’s Consent Required.

 

(a)                                 Lessee shall not voluntarily or by operation
of law assign, transfer, mortgage or encumber (collectively, “assign or
assignment”) or sublet all or any part of Lessee’s interest in this Lease or in
the Premises without Lessor’s prior written consent.

 

(b)                                 A change in the control of Lessee shall
constitute an assignment requiring consent. The transfer, on a cumulative basis,
of 25% or more of the voting control of Lessee shall constitute a change in
control for this purpose. An Initial Public Offering (IPO) by Lessee shall not
constitute a change in control for this purpose.

 

[g412031lw03i005.gif]

 

17

--------------------------------------------------------------------------------



 

(c)                                  The involvement of Lessee or its assets in
any transaction, or series of transactions (by way of merger, sale, acquisition,
financing, transfer, leveraged buy-out or otherwise), whether or not a formal
assignment or hypothecation of this Lease or Lessee’s assets occurs, which
results or will result in a reduction of the Net Worth of Lessee by an amount
greater than 25% of such Net Worth as it was represented at the time of the
execution of this Lease or at the time of the most recent assignment to which
Lessor has consented, or as it exists immediately prior to said transaction or
transactions constituting such reduction, whichever was or is greater, shall be
considered an assignment of this Lease to which Lessor may withhold its consent.
“Net Worth of Lessee” shall mean the net worth of Lessee (excluding any
guarantors) established under generally accepted accounting principles.

 

(d)                                 An assignment or subletting without consent
shall, at Lessor’s option, be a Default curable after notice per Paragraph
13.1(c), or a noncurable Breach without the necessity of any notice and grace
period. If Lessor elects to treat such unapproved assignment or subletting as a
noncurable Breach, Lessor may either: (i) terminate this Lease, or (ii) upon 30
days written notice, increase the monthly Base Rent to 110% of the Base Rent
then in effect. Further, in the event of such Breach and rental adjustment,
(i) the purchase price of any option to purchase the Premises held by Lessee
shall be subject to similar adjustment to 110% of the price previously in
effect, and (ii) all fixed and non-fixed rental adjustments scheduled during the
remainder of the Lease term shall be increased to 110% of the scheduled adjusted
rent.

 

(e)                                  Lessee’s remedy for any breach of Paragraph
12.1 by Lessor shall be limited to compensatory damages and/or injunctive
relief.

 

12.2.                     Terms and Conditions Applicable to Assignment and
Subletting.

 

(a)                                 Regardless of Lessor’s consent, no
assignment or subletting shall: (i) be effective without the express written
assumption by such assignee or sublessee of the obligations of Lessee under this
Lease, (ii) release Lessee of any obligations hereunder, or (iii) alter the
primary liability of Lessee for the payment of Rent or for the performance of
any other obligations to be performed by Lessee.

 

(b)                                 Lessor may accept Rent or performance of
Lessee’s obligations from any person other than Lessee pending approval or
disapproval of an assignment. Neither a delay in the approval or disapproval of
such assignment nor the acceptance of Rent or performance shall constitute a
waiver or estoppel of Lessor’s right to exercise its remedies for Lessee’s
Default or Breach.

 

(c)                                  Lessor’s consent to any assignment or
subletting shall not constitute a consent to any subsequent assignment or
subletting.

 

(d)                                 In the event of any Default or Breach by
Lessee, Lessor may proceed directly against Lessee, any Guarantors or anyone
else responsible for the performance of Lessee’s obligations under this Lease,
including any assignee or sublessee, without first exhausting Lessor’s remedies
against any other person or entity responsible therefore to Lessor, or any
security held by Lessor.

 

(e)                                  Each request for consent to an assignment
or subletting shall be in writing, accompanied by information relevant to
Lessor’s determination as to the financial and operational responsibility and
appropriateness of the proposed assignee or sublessee, including but not limited
to the intended use and/or required modification of the Premises, if any,
together with a fee of $1,000 or 10% of the current monthly Base Rent applicable
to the portion of the Premises which is the subject of the proposed assignment
or sublease, whichever is greater, as consideration for Lessor’s considering and
processing said request. Lessee agrees to provide Lessor with such other or
additional information and/or documentation as may be reasonably requested.

 

(f)                                   Any assignee of, or sublessee under, this
Lease shall, by reason of accepting such assignment or entering into such
sublease, be deemed to have assumed and agreed to conform and comply with each
and every term, covenant, condition and obligation herein to be observed or
performed by Lessee

 

[g412031lw03i005.gif]

 

18

--------------------------------------------------------------------------------



 

during the term of said assignment or sublease, other than such obligations as
are contrary to or inconsistent with provisions of an assignment or sublease to
which Lessor has specifically consented to in writing.

 

(g)                                  Lessor’s consent to any assignment or
subletting shall not transfer to the assignee or sublessee any option to extend
granted to the original Lessee by this Lease unless such transfer is
specifically consented to by Lessor in writing.

 

(h)                                 Notwithstanding anything to the contrary
contained herein, Lessee hereby agrees that it shall be reasonable for Lessor to
deny consent to any proposed assignment or subletting, if (i) the proposed
transferee is either a governmental agency or instrumentality thereof, (ii) the
use to be made of the Premises by the proposed transferee is (a) not generally
consistent with the character and nature of all other tenancies in the Project,
or (b) a use which conflicts with any so-called “exclusive” then in favor of
another tenant of the Project, or (c) a use which would be prohibited by any
other portion of this Lease, or (iii) the financial responsibility of the
proposed transferee ish not reasonably satisfactory to Lessor.

 

12.3.                     Additional Terms and Conditions Applicable to
Subletting. The following terms and conditions shall apply to any subletting by
Lessee of all or any part of the Premises and shall be deemed included in all
subleases under this Lease whether or not expressly incorporated therein:

 

(a)                                 Lessee hereby assigns and transfers to
Lessor all of Lessee’s interest in all Rent payable on any sublease, and Lessor
may collect such Rent and apply same toward Lessee’s obligations under this
Lease; provided, however, that until a Breach shall occur in the performance of
Lessee’s obligations, Lessee may collect said Rent. Lessor shall not, by reason
of the foregoing or any assignment of such sublease, nor by reason of the
collection of Rent, be deemed liable to the sublessee for any failure of Lessee
to perform and comply with any of Lessee’s obligations to such sublessee. Lessee
hereby irrevocably authorizes and directs any such sublessee, upon receipt of a
written notice from Lessor stating that a Breach exists in the performance of
Lessee’s obligations under this Lease, to pay to Lessor all Rent due and to
become due under the sublease. Sublessee shall rely upon any such notice from
Lessor and shall pay all Rents to Lessor without any obligation or right to
inquire as to whether such Breach exists, notwithstanding any claim from Lessee
to the contrary.

 

(b)                                 In the event of a Breach by Lessee, Lessor
may, at its option, require sublessee to attorn to Lessor, in which event Lessor
shall undertake the obligations of the sublessor under such sublease from the
time of the exercise of said option to the expiration of such sublease;
provided, however, Lessor shall not be liable for any prepaid rents or security
deposit paid by such sublessee to such sublessor or for any prior Defaults or
Breaches of such sublessor.

 

(c)                                  Any matter requiring the consent of the
sublessor under a sublease shall also require the consent of Lessor.

 

(d)                                 No sublessee shall further assign or sublet
all or any part of the Premises without Lessor’s prior written consent.

 

(e)                                  Lessor shall deliver a copy of any notice
of Default or Breach by Lessee to the sublessee, who shall have the right to
cure the Default of Lessee within the grace period, if any, specified in such
notice. The sublessee shall have a right of reimbursement and offset from and
against Lessee for any such Defaults cured by the sublessee.

 

13.                               Default; Breach; Remedies.

 

13.1.                     Default; Breach. A “Default” is defined as a failure
by the Lessee to comply with or perform any of the terms, covenants, conditions
or Rules and Regulations under this Lease. A “Breach” is defined as the
occurrence of one or more of the following Defaults, and the failure of Lessee
to cure such Default within any applicable grace period:

 

[g412031lw03i005.gif]

 

19

--------------------------------------------------------------------------------



 

(a)                                 The abandonment of the Premises; or the
vacating of the Premises without providing a commercially reasonable level of
security, or where the coverage of the property insurance described in Paragraph
8.3 is jeopardized as a result thereof, or without providing reasonable
assurances to minimize potential vandalism.

 

(b)                                 The failure of Lessee to make any payment of
Rent or any Security Deposit required to be made by Lessee hereunder, whether to
Lessor or to a third party, when due, to provide reasonable evidence of
insurance or surety bond, or to fulfill any obligation under this Lease which
endangers or threatens life or property, where such failure continues for a
period of 3 business days following written notice to Lessee; said three
(3) business day period shall be in lieu of, and not in addition to, the notice
requirements of Section 1161 of the California Code of Civil Procedure or any
similar or successor law.

 

(c)                                  The failure by Lessee to provide
(i) reasonable written evidence of compliance with Applicable Requirements,
(ii) the service contracts, (iii) the rescission of an unauthorized assignment
or subletting, (iv) an Estoppel Certificate, (v) a requested subordination,
(vi) evidence concerning any guaranty and/or Guarantor, (vii) any document
requested under Paragraph 38 (easements), or (viii) any other documentation or
information which Lessor may reasonably require of Lessee under the terms of
this Lease, where any such failure continues for a period of 10 days following
written notice to Lessee.

 

(d)                                 A Default by Lessee as to the terms,
covenants, conditions or provisions of this Lease, or of the rules adopted under
Paragraph 2.9 hereof, other than those described in subparagraphs 13.1(a),
(b) or (c), above, where such Default continues for a period of 30 days after
written notice; provided, however, that if the nature of Lessee’s Default is
such that more than 30 days are reasonably required for its cure, then it shall
not be deemed to be a Breach if Lessee commences such cure within said 30 day
period and thereafter diligently prosecutes such cure to completion.

 

(e)                                  The occurrence of any of the following
events: (i) the making of any general arrangement or assignment for the benefit
of creditors; (ii) becoming a “debtor” as defined in 11 U.S.C. § 101 or any
successor statute thereto (unless, in the case of a petition filed against
Lessee, the same is dismissed within 60 days); (iii) the appointment of a
trustee or receiver to take possession of substantially all of Lessee’s assets
located at the Premises or of Lessee’s interest in this Lease, where possession
is not restored to Lessee within 30 days; or (iv) the attachment, execution or
other judicial seizure of substantially all of Lessee’s assets located at the
Premises or of Lessee’s interest in this Lease, where such seizure is not
discharged within 30 days; provided, however, in the event that any provision of
this subparagraph (e) is contrary to any applicable law, such provision shall be
of no force or effect, and not affect the validity of the remaining provisions.

 

(f)                                   The discovery that any financial statement
of Lessee or of any Guarantor given to Lessor was materially false.

 

(g)                                  If the performance of Lessee’s obligations
under this Lease is guaranteed: (i) the death of a Guarantor, (ii) the
termination of a Guarantor’s liability with respect to this Lease other than in
accordance with the terms of such guaranty, (iii) a Guarantor’s becoming
insolvent or the subject of a bankruptcy filing, (iv) a Guarantor’s refusal to
honor the guaranty, or (v) a Guarantor’s breach of its guaranty obligation on an
anticipatory basis, and Lessee’s failure, within 60 days following written
notice of any such event, to provide written alternative assurance or security,
which, when coupled with the then existing resources of Lessee, equals or
exceeds the combined financial resources of Lessee and the Guarantors that
existed at the time of execution of this Lease.

 

13.2.                     Remedies. If Lessee fails to perform any of its
affirmative duties or obligations, within 10 days after written notice (or in
case of an emergency, without notice), Lessor may, at its option, perform such
duty or obligation on Lessee’s behalf, including but not limited to the
obtaining of reasonably required bonds, insurance policies, or governmental
licenses, permits or approvals. The costs and expenses of any such performance
by Lessor shall be due and payable by Lessee upon receipt of invoice therefor.
If any check given to Lessor by Lessee shall not be honored by the bank upon
which it is drawn, Lessor, at its option, may require all future

 

[g412031lw03i006.gif]

 

20

--------------------------------------------------------------------------------



 

payments to be made by Lessee to be by cashier’s check. In the event of a
Breach, Lessor may, with or without further notice or demand, and without
limiting Lessor in the exercise of any right or remedy which Lessor may have by
reason of such Breach:

 

(a)                                 Terminate Lessee’s right to possession of
the Premises by any lawful means, in which case this Lease shall terminate and
Lessee shall immediately surrender possession to Lessor. In such event Lessor
shall be entitled to recover from Lessee: (i) the unpaid Rent which had been
earned at the time of termination; (ii) the worth at the time of award of the
amount by which the unpaid rent which would have been earned after termination
until the time of award exceeds the amount of such rental loss that the Lessee
proves could have been reasonably avoided; (iii) the worth at the time of award
of the amount by which the unpaid rent for the balance of the term after the
time of award exceeds the amount of such rental loss that the Lessee proves
could be reasonably avoided; and (iv) any other amount necessary to compensate
Lessor for all the detriment proximately caused by the Lessee’s failure to
perform its obligations under this Lease or which in the ordinary course of
things would be likely to result therefrom, including but not limited to the
cost of recovering possession of the Premises, expenses of reletting, including
necessary renovation and alteration of the Premises, reasonable attorneys’ fees,
and that portion of any leasing commission paid by Lessor in connection with
this Lease applicable to the unexpired term of this Lease. The worth at the time
of award of the amount referred to in provision (iii) of the immediately
preceding sentence shall be computed by discounting such amount at the discount
rate of the Federal Reserve Bank of the District within which the Premises are
located at the time of award plus one percent. Efforts by Lessor to mitigate
damages caused by Lessee’s Breach of this Lease shall not waive Lessor’s right
to recover damages under Paragraph 12. If termination of this Lease is obtained
through the provisional remedy of unlawful detainer, Lessor shall have the right
to recover in such proceeding any unpaid Rent and damages as are recoverable
therein, or Lessor may reserve the right to recover all or any part thereof in a
separate suit. If a notice and grace period required under Paragraph 13.1 was
not previously given, a notice to pay rent or quit, or to perform or quit given
to Lessee under the unlawful detainer statute shall also constitute the notice
required by Paragraph 13.1. In such case, the applicable grace period required
by Paragraph 13.1 and the unlawful detainer statute shall run concurrently, and
the failure of Lessee to cure the Default within the greater of the two such
grace periods shall constitute both an unlawful detainer and a Breach of this
Lease entitling Lessor to the remedies provided for in this Lease and/or by said
statute.

 

(b)                                 Continue the Lease and Lessee’s right to
possession and recover the Rent as it becomes due, in which event Lessee may
sublet or assign, subject only to reasonable limitations. Acts of maintenance,
efforts to relet, and/or the appointment of a receiver to protect the Lessor’s
interests, shall not constitute a termination of the Lessee’s right to
possession.

 

(c)                                  Pursue any other remedy now or hereafter
available under the laws or judicial decisions of the state wherein the Premises
are located. The expiration or termination of this Lease and/or the termination
of Lessee’s right to possession shall not relieve Lessee from liability under
any indemnity provisions of this Lease as to matters occurring or accruing
during the term hereof or by reason of Lessee’s occupancy of the Premises.

 

13.3.                     Inducement Recapture. Any agreement for free or abated
rent or other charges, or for the giving or paying by Lessor to or for Lessee of
any cash or other bonus, inducement or consideration for Lessee’s entering into
this Lease, all of which concessions are hereinafter referred to as “Inducement
Provisions”, shall be deemed conditioned upon Lessee’s full and faithful
performance of all of the terms, covenants and conditions of this Lease. Upon
Breach of this Lease by Lessee, any such Inducement Provision shall
automatically be deemed deleted from this Lease and of no further force or
effect, and any rent, other charge, bonus, inducement or consideration
theretofore abated, given or paid by Lessor under such an Inducement Provision
shall be immediately due and payable by Lessee to Lessor, notwithstanding any
subsequent cure of said Breach by Lessee. The acceptance by Lessor of rent or
the cure of the Breach which initiated the operation of this paragraph shall not
be deemed a waiver by Lessor of the provisions of this paragraph unless
specifically so stated in writing by Lessor at the time of such acceptance.

 

[g412031lw03i007.gif]

 

21

--------------------------------------------------------------------------------



 

13.4.                     Late Charges. Lessee hereby acknowledges that late
payment by Lessee of Rent will cause Lessor to incur costs not contemplated by
this Lease, the exact amount of which will be extremely difficult to ascertain.
Such costs include, but are not limited to, processing and accounting charges,
and late charges which may be imposed upon Lessor by any Lender. Accordingly, if
any Rent shall not be received by Lessor within 5 days after such amount shall
be due, then, without any requirement for notice to Lessee, Lessee shall pay to
Lessor a one-time late charge equal to 10 % of each such overdue amount or $100,
whichever is greater. The parties hereby agree that such late charge represents
a fair and reasonable estimate of the costs Lessor will incur by reason of such
late payment. Acceptance of such late charge by Lessor shall in no event
constitute a waiver of Lessee’s Default or Breach with respect to such overdue
amount, nor prevent the exercise of any of the other rights and remedies granted
hereunder. In the event that a late charge is payable hereunder, whether or not
collected, for 3 consecutive installments of Base Rent, then notwithstanding any
provision of this Lease to the contrary, Base Rent shall, at Lessor’s option,
become due and payable quarterly in advance.

 

13.5.                     Interest. Any monetary payment due Lessor hereunder,
other than late charges, not received by Lessor, when due as to scheduled
payments (such as Base Rent) or within 30 days following the date on which it
was due for non-scheduled payment, shall bear interest from the date when due,
as to scheduled payments, or the 31st day after it was due as to non-scheduled
payments. The interest (“Interest”) charged shall be equal to the prime rate
reported in the Wall Street Journal as published closest prior to the date when
due plus 4%, but shall not exceed the maximum rate allowed by law. Interest is
payable in addition to the potential late charge provided for in Paragraph 13.4.

 

13.6.                     Breach by Lessor.

 

(a)                                 Notice of Breach. Lessor shall not be deemed
in breach of this Lease unless Lessor fails within a reasonable time to perform
an obligation required to be performed by Lessor. For purposes of this
Paragraph, a reasonable time shall in no event be less than 30 days after
receipt by Lessor, and any Lender whose name and address shall have been
furnished Lessee in writing for such purpose, of written notice specifying
wherein such obligation of Lessor has not been performed; provided, however,
that if the nature of Lessor’s obligation is such that more than 30 days are
reasonably required for its performance, then Lessor shall not be in breach if
performance is commenced within such 30 day period and thereafter diligently
pursued to completion.

 

(b)                                 Performance by Lessee on Behalf of Lessor.
In the event that neither Lessor nor Lender cures said breach within 30 days
after receipt of said notice, or if having commenced said cure they do not
diligently pursue it to completion, then Lessee may elect to cure said breach at
Lessee’s expense and offset from Rent an amount equal to the greater of one
month’s Base Rent or the Security Deposit, and to pay an excess of such expense
under protest, reserving Lessee’s right to reimbursement from Lessor. Lessee
shall document the cost of said cure and supply said documentation to Lessor.

 

14.                               Condemnation. If the Premises or any portion
thereof are taken under the power of eminent domain or sold under the threat of
the exercise of said power (collectively “Condemnation”), this Lease shall
terminate as to the part taken as of the date the condemning authority takes
title or possession, whichever first occurs. If more than 10% of the floor area
of the Unit, or more than 25% of Lessee’s Reserved Parking Spaces, is taken by
Condemnation, Lessee may, at Lessee’s option, to be exercised in writing within
10 days after Lessor shall have given Lessee written notice of such taking (or
in the absence of such notice, within 10 days after the condemning authority
shall have taken possession) terminate this Lease as of the date the condemning
authority takes such possession. If Lessee does not terminate this Lease in
accordance with the foregoing, this Lease shall remain in full force and effect
as to the portion of the Premises remaining, except that the Base Rent shall be
reduced in proportion to the reduction in utility of the Premises caused by such
Condemnation. Condemnation awards and/or payments shall be the property of
Lessor, whether such award shall be made as compensation for diminution in value
of the leasehold, the value of the part taken, or for severance damages;
provided, however, that Lessee shall be entitled to any compensation for
Lessee’s relocation expenses, loss of business goodwill and/or Trade Fixtures,
without regard to whether or not this Lease is terminated pursuant to the
provisions of this Paragraph. All Alterations and Utility Installations made to
the Premises by Lessee, for

 

[g412031lw03i008.gif]

 

22

--------------------------------------------------------------------------------



 

purposes of Condemnation only, shall be considered the property of the Lessee
and Lessee shall be entitled to any and all compensation which is payable
therefor. In the event that this Lease is not terminated by reason of the
Condemnation, Lessor shall repair any damage to the Premises caused by such
Condemnation.

 

15.                               Brokerage Fees.

 

Lessee and Lessor each represent and warrant to the other that it has had no
dealings with any person, firm, broker or finder (other than the Brokers, if
any) in connection with this Lease, and that no one other than said named
Brokers is entitled to any commission or finder’s fee in connection herewith.
Lessee and Lessor do each hereby agree to indemnify, protect, defend and hold
the other harmless from and against liability for compensation or charges which
may be claimed by any such unnamed broker, finder or other similar party by
reason of any dealings or actions of the indemnifying Party, including any
costs, expenses, attorneys’ fees reasonably incurred with respect thereto.

 

16.                               Estoppel Certificates.

 

(a)                                 Each Party (as “Responding Party”) shall
within 10 days after written notice from the other Party (the “Requesting
Party”) execute, acknowledge and deliver to the Requesting Party a statement in
writing in form similar to the then most current “Estoppel Certificate” form
published by the AIR Commercial Real Estate Association, plus such additional
information, confirmation and/or statements as may be reasonably requested by
the Requesting Party.

 

(b)                                 If the Responding Party shall fail to
execute or deliver the Estoppel Certificate within such 10 day period, the
Requesting Party may execute an Estoppel Certificate stating that: (i) the Lease
is in full force and effect without modification except as may be represented by
the Requesting Party, (ii) there are no uncured defaults in the Requesting
Party’s performance, and (iii) if Lessor is the Requesting Party, not more than
one month’s rent has been paid in advance. Prospective purchasers and
encumbrances may rely upon the Requesting Party’s Estoppel Certificate, and the
Responding Party shall be estopped from denying the truth of the facts contained
in said Certificate.

 

(c)                                  If Lessor desires to finance, refinance, or
sell the Premises, or any part thereof, Lessee and all Guarantors shall deliver
to any potential lender or purchaser designated by Lessor such financial
statements as may be reasonably required by such lender or purchaser, including
but not limited to Lessee’s financial statements for the past 3 years. All such
financial statements shall be received by Lessor and such lender or purchaser in
confidence and shall be used only for the purposes herein set forth.

 

17.                               Definition of Lessor. The term “Lessor” as
used herein shall mean the owner or owners at the time in question of the fee
title to the Premises, or, if this is a sublease, of the Lessee’s interest in
the prior lease. In the event of a transfer of Lessor’s title or interest in the
Premises or this Lease, Lessor shall deliver to the transferee or assignee (in
cash or by credit) any unused Security Deposit held by Lessor. Except as
provided in Paragraph 15, upon such transfer or assignment and delivery of the
Security Deposit, as aforesaid, the prior Lessor shall be relieved of all
liability with respect to the obligations and/or covenants under this Lease
thereafter to be performed by the Lessor. Subject to the foregoing, the
obligations and/or covenants in this Lease to be performed by the Lessor shall
be binding only upon the Lessor as hereinabove defined. Notwithstanding the
above, and subject to the provisions of Paragraph 20 below, the original Lessor
under this Lease, and all subsequent holders of the Lessor’s interest in this
Lease shall remain liable and responsible with regard to the potential duties
and liabilities of Lessor pertaining to Hazardous Substances as outlined in
Paragraph 6.2 above.

 

18.                               Severability. The invalidity of any provision
of this Lease, as determined by a court of competent jurisdiction, shall in no
way affect the validity of any other provision hereof.

 

19.                               Days. Unless otherwise specifically indicated
to the contrary, the word “days” as used in this Lease shall mean and refer to
calendar days.

 

[g412031lw03i008.gif]

 

23

--------------------------------------------------------------------------------

 



 

20.                               Limitation on Liability. Subject to the
provisions of Paragraph 17 above, the obligations of Lessor under this Lease
shall not constitute personal obligations of Lessor, the individual partners of
Lessor or its or their individual partners, directors, officers or shareholders,
and Lessee shall look to the Premises, and to no other assets of Lessor, for the
satisfaction of any liability of Lessor with respect to this Lease, and shall
not seek recourse against the individual partners of Lessor, or its or their
individual partners, directors, officers or shareholders, or any of their
personal assets for such satisfaction.

 

21.                               Time of Essence. Time is of the essence with
respect to the performance of all obligations to be performed or observed by the
Parties under this Lease.

 

22.                               No Prior or Other Agreements. This Lease
contains all agreements between the Parties with respect to any matter mentioned
herein, and no other prior or contemporaneous agreement or understanding shall
be effective.

 

23.                               Notices. See Addendum.

 

24.                               Waivers. No waiver by Lessor of the Default or
Breach of any term, covenant or condition hereof by Lessee, shall be deemed a
waiver of any other term, covenant or condition hereof, or of any subsequent
Default or Breach by Lessee of the same or of any other term, covenant or
condition hereof. Lessor’s consent to, or approval of, any act shall not be
deemed to render unnecessary the obtaining of Lessor’s consent to, or approval
of, any subsequent or similar act by Lessee, or be construed as the basis of an
estoppel to enforce the provision or provisions of this Lease requiring such
consent. The acceptance of Rent by Lessor shall not be a waiver of any Default
or Breach by Lessee. Any payment by Lessee may be accepted by Lessor on account
of moneys or damages due Lessor, notwithstanding any qualifying statements or
conditions made by Lessee in connection therewith, which such statements and/or
conditions shall be of no force or effect whatsoever unless specifically agreed
to in writing by Lessor at or before the time of deposit of such payment.

 

25.                               No Right To Holdover. Lessee has no right to
retain possession of the Premises or any part thereof beyond the expiration or
termination of this Lease. In the event that Lessee holds over, then the Base
Rent shall be increased to 200% of the Base Rent applicable immediately
preceding the expiration or termination. Nothing contained herein shall be
construed as consent by Lessor to any holding over by Lessee.

 

26.                               Cumulative Remedies. No remedy or election
hereunder shall be deemed exclusive but shall, wherever possible, be cumulative
with all other remedies at law or in equity.

 

27.                               Covenants and Conditions; Construction of
Agreement. All provisions of this Lease to be observed or performed by Lessee
are both covenants and conditions. In construing this Lease, all headings and
titles are for the convenience of the Parties only and shall not be considered a
part of this Lease. Whenever required by the context, the singular shall include
the plural and vice versa. This Lease shall not be construed as if prepared by
one of the Parties, but rather according to its fair meaning as a whole, as if
both Parties had prepared it.

 

28.                               Binding Effect; Choice of Law. This Lease
shall be binding upon the parties, their personal representatives, successors
and assigns and be governed by the laws of the State in which the Premises are
located. Any litigation between the Parties hereto concerning this Lease shall
be initiated in the county in which the Premises are located.

 

29.                               Subordination; Attornment; Non-Disturbance.

 

29.1.                     Subordination. This Lease and any Option granted
hereby shall be subject and subordinate to any ground lease, mortgage, deed of
trust, or other hypothecation or security device (collectively, “Security
Device”), now or hereafter placed upon the Premises, to any and all advances
made on the security thereof, and to all renewals, modifications, and extensions
thereof. Lessee agrees that the holders of any such Security Devices (in this
Lease together referred to as “Lender”) shall have no liability or obligation to
perform any of the obligations of Lessor under this Lease. Any Lender may elect
to have this Lease and/or any Option granted

 

[g412031lw05i001.gif]

 

24

--------------------------------------------------------------------------------



 

hereby superior to the lien of its Security Device by giving written notice
thereof to Lessee, whereupon this Lease and such Options shall be deemed prior
to such Security Device, notwithstanding the relative dates of the documentation
or recordation thereof.

 

29.2.                     Attornment. In the event that Lessor transfers title
to the Premises, or the Premises are acquired by another upon the foreclosure or
termination of a Security Device to which this Lease is subordinated (i) Lessee
shall, subject to the non-disturbance provisions of Paragraph 29.3, attorn to
such new owner, and upon request, enter into a new lease, containing all of the
terms and provisions of this Lease, with such new owner for the remainder of the
term hereof, or, at the election of such new owner, this Lease shall
automatically become a new Lease between Lessee and such new owner, upon all of
the terms and conditions hereof, for the remainder of the term hereof, and
(ii) Lessor shall thereafter be relieved of any further obligations hereunder
and such new owner shall assume all of Lessor’s obligations hereunder, except
that such new owner shall not: (a) be liable for any act or omission of any
prior lessor or with respect to events occurring prior to acquisition of
ownership; (b) be subject to any offsets or defenses which Lessee might have
against any prior lessor, (c) be bound by prepayment of more than one month’s
rent, or (d) be liable for the return of any security deposit paid to any prior
lessor.

 

29.3.                     Non-Disturbance. With respect to Security Devices
entered into by Lessor after the execution of this Lease, Lessee’s subordination
of this Lease shall be subject to receiving a commercially reasonable
non-disturbance agreement (a “Non-Disturbance Agreement”) from the Lender which
Non-Disturbance Agreement provides that Lessee’s possession of the Premises, and
this Lease, including any options to extend the term hereof, will not be
disturbed so long as Lessee is not in Breach hereof and attorns to the record
owner of the Premises.

 

29.4.                     Self-Executing. The agreements contained in this
Paragraph 29 shall be effective without the execution of any further documents;
provided, however, that, upon written request from Lessor or a Lender in
connection with a sale, financing or refinancing of the Premises, Lessee and
Lessor shall execute such further writings as may be reasonably required to
separately document any subordination, attornment and/or Non-Disturbance
Agreement provided for herein.

 

30.                               Attorneys’ Fees. If any Party brings an action
or proceeding involving the Premises whether founded in tort, contract or
equity, or to declare rights hereunder, the Prevailing Party (as hereafter
defined) in any such proceeding, action, or appeal thereon, shall be entitled to
reasonable attorneys’ fees. Such fees may be awarded in the same suit or
recovered in a separate suit, whether or not such action or proceeding is
pursued to decision or judgment. The term, “Prevailing Party” shall include,
without limitation, a Party who substantially obtains or defeats the relief
sought, as the case may be, whether by compromise, settlement, judgment, or the
abandonment by the other Party of its claim or defense. The attorneys’ fees
award shall not be computed in accordance with any court fee schedule, but shall
be such as to fully reimburse all attorneys’ fees reasonably incurred. In
addition, Lessor shall be entitled to attorneys’ fees, costs and expenses
incurred in the preparation and service of notices of Default and consultations
in connection therewith, whether or not a legal action is subsequently commenced
in connection with such Default or resulting Breach ($200 is a reasonable
minimum per occurrence for such services and consultation).

 

31.                               Lessor’s Access; Showing Premises; Repairs.
Lessor and Lessor’s agents shall have the right to enter the Premises at any
time, in the case of an emergency, and otherwise at reasonable times for the
purpose of showing the same to prospective purchasers, lenders, or tenants, and
making such alterations, repairs, improvements or additions to the Premises as
Lessor may deem necessary. All such activities shall be without abatement of
rent or liability to Lessee. Lessor may at any time place on the Premises any
ordinary “For Sale” signs and Lessor may during the last 6 months of the term
hereof place on the Premises any ordinary “For Lease” signs. Lessee may at any
time place on the Premises any ordinary “For Sublease” sign.

 

32.                               Auctions. Lessee shall not conduct, nor permit
to be conducted, any auction upon the Premises without Lessor’s prior written
consent. Lessor shall not be obligated to exercise any standard of
reasonableness in determining whether to permit an auction.

 

[g412031lw05i002.gif]

 

25

--------------------------------------------------------------------------------



 

33.                               Signs. Except for ordinary “For Sublease”
signs which may be placed only on the Premises, Lessee shall not place any sign
upon the Project without Lessor’s prior written consent. All signs must comply
with all Applicable Requirements.

 

34.                               Termination; Merger. Unless specifically
stated otherwise in writing by Lessor, the voluntary or other surrender of this
Lease by Lessee, the mutual termination or cancellation hereof, or a termination
hereof by Lessor for Breach by Lessee, shall automatically terminate any
sublease or lesser estate in the Premises; provided, however, that Lessor may
elect to continue any one or all existing subtenancies. Lessor’s failure within
10 days following any such event to elect to the contrary by written notice to
the holder of any such lesser interest, shall constitute Lessor’s election to
have such event constitute the termination of such interest.

 

35.                               Consents. Except as otherwise provided herein,
wherever in this Lease the consent of a Party is required to an act by or for
the other Party, such consent shall not be unreasonably withheld or delayed.
Lessor’s actual reasonable costs and expenses (including but not limited to
architects’, attorneys’, engineers’ and other consultants’ fees) incurred in the
consideration of, or response to, a request by Lessee for any Lessor consent,
including but not limited to consents to an assignment, a subletting or the
presence or use of a Hazardous Substance, shall be paid by Lessee upon receipt
of an invoice and supporting documentation therefor. Lessor’s consent to any
act, assignment or subletting shall not constitute an acknowledgment that no
Default or Breach by Lessee of this Lease exists, nor shall such consent be
deemed a waiver of any then existing Default or Breach, except as may be
otherwise specifically stated in writing by Lessor at the time of such consent.
The failure to specify herein any particular condition to Lessor’s consent shall
not preclude the imposition by Lessor at the time of consent of such further or
other conditions as are then reasonable with reference to the particular matter
for which consent is being given. In the event that either Party disagrees with
any determination made by the other hereunder and reasonably requests the
reasons for such determination, the determining party shall furnish its reasons
in writing and in reasonable detail within 10 business days following such
request.

 

36.                               Quiet Possession. Subject to payment by Lessee
of the Rent and performance of all of the covenants, conditions and provisions
on Lessee’s part to be observed and performed under this Lease, Lessee shall
have quiet possession and quiet enjoyment of the Premises during the term
hereof.

 

37.                               Security Measures. Lessee hereby acknowledges
that the Rent payable to Lessor hereunder does not include the cost of guard
service or other security measures, and that Lessor shall have no obligation
whatsoever to provide same. Lessee assumes all responsibility for the protection
of the Premises, Lessee, its agents and invitees and their property from the
acts of third parties.

 

38.                               Reservations. Lessor reserves the right:
(i) to grant, without the consent or joinder of Lessee, such easements, rights
and dedications that Lessor deems necessary, (ii) to cause the recordation of
parcel maps and restrictions, and (iii) to create and/or install new utility
raceways, so long as such easements, rights, dedications, maps, restrictions,
and utility raceways do not unreasonably interfere with the use of the Premises
by Lessee. Lessee agrees to sign any documents reasonably requested by Lessor to
effectuate such rights.

 

39.                               Performance Under Protest. If at any time a
dispute shall arise as to any amount or sum of money to be paid by one Party to
the other under the provisions hereof, the Party against whom the obligation to
pay the money is asserted shall have the right to make payment “under protest”
and such payment shall not be regarded as a voluntary payment and there shall
survive the right on the part of said Party to institute suit for recovery of
such sum. If it shall be adjudged that there was no legal obligation on the part
of said Party to pay such sum or any part thereof, said Party shall be entitled
to recover such sum or so much thereof as it was not legally required to pay.

 

[g412031lw05i003.gif]

 

26

--------------------------------------------------------------------------------



 

40.                               Authority. See Addendum.

 

41.                               Conflict. Any conflict between the printed
provisions of this Lease and the typewritten or handwritten provisions shall be
controlled by the typewritten or handwritten provisions.

 

42.                               Offer. Preparation of this Lease by either
party or their agent and submission of same to the other Party shall not be
deemed an offer to lease to the other Party. This Lease is not intended to be
binding until executed and delivered by all Parties hereto.

 

43.                               Amendments. This Lease may be modified only in
writing, signed by the Parties in interest at the time of the modification. As
long as they do not materially change Lessee’s obligations hereunder, Lessee
agrees to make such reasonable non-monetary modifications to this Lease as may
be reasonably required by a Lender in connection with the obtaining of normal
financing or refinancing of the Premises.

 

44.                               Multiple Parties. If more than one person or
entity is named herein as either Lessor or Lessee, such multiple Parties shall
have joint and several responsibility to comply with the terms of this Lease.

 

45.                               Waiver of Jury Trial. The Parties hereby waive
their respective rights to trial by jury in any action or proceeding involving
the Property or arising out of this Agreement.

 

LESSOR AND LESSEE HAVE CAREFULLY READ AND REVIEWED THIS LEASE AND EACH TERM AND
PROVISION CONTAINED HEREIN, AND BY THE EXECUTION OF THIS LEASE SHOW THEIR
INFORMED AND VOLUNTARY CONSENT THERETO. THE PARTIES HEREBY AGREE THAT, AT THE
TIME THIS LEASE IS EXECUTED, THE TERMS OF THIS LEASE ARE COMMERCIALLY REASONABLE
AND EFFECTUATE THE INTENT AND PURPOSE OF LESSOR AND LESSEE WITH RESPECT TO THE
PREMISES.

 

ATTENTION: NO REPRESENTATION OR RECOMMENDATION IS MADE BY THE AIR COMMERCIAL
REAL ESTATE ASSOCIATION OR BY ANY BROKER AS TO THE LEGAL SUFFICIENCY, LEGAL
EFFECT, OR TAX CONSEQUENCES OF THIS LEASE OR THE TRANSACTION TO WHICH IT
RELATES. THE PARTIES ARE URGED TO:

 

1.                                      SEEK ADVICE OF COUNSEL AS TO THE LEGAL
AND TAX CONSEQUENCES OF THIS LEASE.

 

[g412031lw05i004.gif]

 

27

--------------------------------------------------------------------------------



 

2.                                      RETAIN APPROPRIATE CONSULTANTS TO REVIEW
AND INVESTIGATE THE CONDITION OF THE PREMISES. SAID INVESTIGATION SHOULD INCLUDE
BUT NOT BE LIMITED TO: THE POSSIBLE PRESENCE OF HAZARDOUS SUBSTANCES, THE ZONING
OF THE PREMISES, THE STRUCTURAL INTEGRITY, THE CONDITION OF THE ROOF AND
OPERATING SYSTEMS, COMPLIANCE WITH THE AMERICANS WITH DISABILITIES ACT AND THE
SUITABILITY OF THE PREMISES FOR LESSEE’S INTENDED USE.

 

WARNING: IF THE PREMISES ARE LOCATED IN A STATE OTHER THAN CALIFORNIA, CERTAIN
PROVISIONS OF THE LEASE MAY NEED TO BE REVISED TO COMPLY WITH THE LAWS OF THE
STATE IN WHICH THE PREMISES ARE LOCATED.

 

The parties hereto have executed this Lease at the place and on the dates
specified above their respective signatures.

 

 

Executed at:

 

 

Executed at:

 

 

 

 

on:

 

 

on:

 

 

 

 

By LESSOR:

 

By LESSEE:

 

 

 

Liberty Industrial Park LLC, a California limited liability company

 

Advanced Biohealing, Incorporated, a Delaware corporation

 

 

 

 

 

 

By:

/s/ Stephen R. Madruga

 

By:

/s/ Kathy McGee

Name:

Stephen R. Madruga

 

Name:

Kathy McGee

Title:

Managing Member

 

Title:

Senior Vice-President, Operations

 

 

 

 

 

 

 

 

 

 

By:

/s/ Janice Gonsalves

 

 

 

Name:

Janice Gonsalves

 

 

 

Title:

Member

 

 

 

 

 

 

 

[g412031lw05i005.gif]

 

28

--------------------------------------------------------------------------------

 



 

ADDENDUM TO STANDARD

INDUSTRIAL/COMMERCIAL MULTI - TENANT LEASE - NET

 

THIS ADDENDUM TO STANDARD INDUSTRIAL/COMMERCIAL MULTI-TENANT LEASE - NET
(“Addendum”) is made and entered into by and between LIBERTY INDUSTRIAL PARK
LLC, a California limited liability company (“Lessor”), and ADVANCED
BIOHEALING, Incorporated, a Delaware corporation, (“Lessee”), as of the date set
forth on the first page of that certain Standard Industrial/Commercial
Multi-Tenant Lease - Net (the “Lease”) between Lessor and Lessee to which this
Addendum is attached and incorporated. The terms, covenants, and conditions set
forth herein are intended to and shall have the same force and effect as if set
forth at length in the body of the Lease. To the extent that the provisions of
this Addendum are inconsistent with any provisions of the Lease, the provisions
of this Addendum shall supersede and control.

 

46.                               Base Rent. The Base Rent payable by Lessee for
the Premises during the Original Lease Term shall be as follows:

 

Months of Lease

 

 

 

Term

 

Monthly Base Rent

 

 

 

 

 

01*-12

 

$

4,080.00 NNN

 

02

 

$

0.00 NNN

 

03-12

 

$

4,080.00 NNN

 

13-24

 

$

4,202.00 NNN

 

 

--------------------------------------------------------------------------------

*As provided in Paragraph 1.7(a) of the Lease, the Base Rent for the first (1st)
full month of the Lease Term shall be paid by Lessee concurrently with Lessee’s
execution of the Lease.

 

47.                                                                                                 
Parking. Notwithstanding anything to the contrary set forth in Paragraph 2.6 of
the Lease, Lessee shall be entitled to use on a non-exclusive, unreserved basis,
during the Lease Term, the parking areas associated with the Project (except
areas, if any, which are specifically designated by Lessor for the exclusive use
of another lessee of the Project) for parking by Lessee, and Lessee’s employees
and visitors, subject to any rules and regulations promulgated by Lessor, as the
same may be established from time to time. In connection with the foregoing,
Lessee hereby acknowledges and agrees that Lessee shall reasonably cooperate
with Lessor and other lessees of the Project in order that the Project’s parking
area shall be operated in a manner reasonably established by Lessor. All
responsibility for damage and theft to vehicles is assumed by Lessee and
Lessee’s employees and visitors. Lessee shall repair or cause to be repaired, at
Lessee’s sole cost and expense, any and all damage to the Building and the
Project caused by Lessee’s, or Lessee’s employees’ or visitors’ use of such
parking areas therein. Lessor shall not be liable to Lessee, nor, except as may
be provided in Paragraph 14 of the Lease, shall this Lease be affected in any
way, by reason of any moratorium, initiative, referendum, statute, regulation or
other governmental action which could in any manner prevent or limit the parking
rights of Lessee hereunder. Any governmental charges or surcharges or other
monetary obligations imposed relative to parking rights with respect to the
Project shall be considered assessments and Common Area Operating Expenses, and
shall be payable by Lessee under the provisions of Paragraph 4.2 of the Lease.
Notwithstanding anything to the contrary set forth above, during the Original
Term, Lessee’s use of the parking facilities shall be at no charge to Lessee,
except with respect to parking taxes or other charges imposed by governmental
authorities in connection with the use of such parking, which taxes and/or
charges shall be paid directly by Lessee or the parking users, or, if directly
imposed against Lessor, Lessee shall reimburse Lessor for all such taxes and/or
charges concurrently with its payment of Lessee’s Share of Common Area Operating
Expenses.

 

[g412031lw07i001.gif]

 

1

--------------------------------------------------------------------------------



 

48.                                                                                                 
Condition of Premises/Improvements. Lessee hereby acknowledges and agrees that,
prior to the execution of the Lease, Lessee has performed all inspections of the
Premises that Lessee deems necessary or appropriate, and, except as otherwise
set forth herein, Lessee hereby acknowledges and agrees that (a) Lessee shall
accept the Premises in its “AS-IS” condition as of the Commencement Date and
(b) Lessor shall not be obligated to construct or pay for any improvements,
additions or refurbishment in, to or of the Premises. Lessee further
acknowledges that neither Lessor nor any agent of Lessor has made any
representation or warranty with respect to the Premises or the Project or the
Premises’ suitability for the conduct of Lessee’s business therein. The taking
of possession of the Premises by Lessee shall conclusively establish that the
Premises were, at such time, in satisfactory condition. In the event that Lessor
consents to Lessee’s construction and completion of any improvements in the
Premises (including, but not limited to, any Alterations, improvements,
additions, or Utility Installations, as set forth in Paragraph 7.3 of the
Lease), such construction shall be subject to the terms of Paragraph 7.3 of the
Lease and all other relevant provisions of the Lease and Lessee hereby agrees to
indemnify and defend Lessor and hold Lessor harmless from and against any and
all claims, costs, expenses or liability, arising from Lessee’s design,
construction and operation of any improvements in, on or about the Premises
{including, without limitation, Lessee’s failure to obtain necessary permits,
approvals or certificates from the applicable governmental authorities and/or
actual attorneys’ costs and fees, and court costs). Lessee acknowledges and
agrees that Lessee shall pay to Lessor a construction supervision and management
fee (the “Lessor Supervision Fee”) in an amount equal to five percent (5%) of
the total cost of all alterations and improvements constructed by Lessee or
Lessor in the Premises, including, but not limited to, any Alterations,
improvements, additions or Utility Installations described in Paragraph 7.3 of
the Lease. Lessor shall, at Lessor’s sole cost and expense, utilizing Project
standard materials and in Lessor’s Project standard manner, construct the
following improvements in the Premises within a reasonable period of time after
the date of the full execution and delivery of the Lease by Lessor and Lessee:
professionally clean carpets, professionally clean office and restroom areas,
and replace any damaged or missing ceiling tiles or light fixtures. Lessee
acknowledges and agrees that all or any portion of Lessor’s Work may be
performed by Lessor during Lessee’s occupancy of the Premises and that Lessor’s
performance of Lessor’s Work shall not constitute a constructive eviction nor
entitle Lessee to any abatement of rent..

 

49.                                                                                                 
Common Area Operating Expenses. Notwithstanding anything to the contrary set
forth in the Lease:

 

49.1.                     Lessor’s Failure to Notify. Lessor’s failure to notify
Lessee of Lessor’s estimate of the Common Area Operating Expenses prior to the
Commencement Date of the Lease Term or prior to the commencement of any calendar
year of the Lease Term, shall not preclude Lessor from collecting, following
such notification, those estimated Common Area Operating Expenses, which
expenses (or balance) shall be due concurrently with Lessee’s next monthly
installment of rent; provided, however, that if Lessor fails to notify Lessee of
Lessee’s estimated Common Area Operating Expenses for the upcoming calendar
year, Lessee shall continue to pay such Common Area Operating Expenses in effect
for the prior calendar year until such time as Lessee is notified in writing of
Lessor’s estimate for the then-current calendar year. Common Area Operating
Expenses for a partial month shall be prorated based on a three hundred sixty
(360) day calendar year.

 

49.2.                     Definition of Common Area Operating Expenses.
Notwithstanding anything to the contrary contained in the Lease, the term
“Common Area Operating Expenses” shall be defined to include all expenses
identified in Paragraph 4.2(a) of the Lease and all other expenses incurred by
Lessor in operating, maintaining and repairing the Project, as determined by
standard real estate industry accounting practices, including, but not limited
to: rent taxes, gross receipts taxes (whether assessed against Lessor or
assessed against Lessee and paid by Lessor, or both); parking charges,
surcharges or any other costs levied, assessed or imposed by, or at the
direction of, or resulting from statutes or regulations promulgated by any
federal, state or local governmental authority in connection with the use or
occupancy of the Project; water and sewer charges (if not separately metered to
Lessee); the cost of utilities, janitorial services and labor (if not separately
metered to Lessee); the cost (amortized over the reasonably anticipated useful
life of the asset, together with interest at the maximum rate allowable by law
on the unamortized balance) of (i) any capital improvements made to the Project
by Lessor to the extent such capital improvements reduce Common Area Operating
Expenses or which

 

[g412031lw07i001.gif]

 

2

--------------------------------------------------------------------------------



 

are made to the Project by Lessor after the Commencement Date of the Lease Term
as required pursuant to any law or regulation that was not applicable at the
time they were constructed, or (ii) replacement of any equipment needed to
operate the Project at a consistent level or quality, but only in the event that
such equipment (A) is malfunctioning or non-functioning and the repair of such
equipment would not be economically feasible when compared to the cost of
replacement, or (B) is otherwise due for replacement in the ordinary course of
its reasonably anticipated useful life; costs incurred in the management of the
Project, if any, including a management fee, supplies, wages and salaries of
employees used in the management, operation and maintenance of the Project, and
payroll taxes and similar governmental charges with respect thereto, and Project
management office rental (but only to the extent such management office is used
for the management of the Project); the cost of air conditioning, heating and
ventilating (if not separately metered to Lessee); waste disposal; the costs of
repair and maintenance of the Project, including payroll expenses and rental of
personal property used in connection therewith; costs of maintaining signs;
personal property taxes levied on or attributable to personal property used in
connection with the operation, maintenance and repair of the Project; reasonable
audit or verification fees; and the costs of resurfacing, painting, lighting,
cleaning, refuse removal and similar items, including appropriate reserves, of
the Project.

 

50.                               Unavoidable Delays. If the performance by
Lessor of any act (if any) required herein, is directly prevented or delayed by
reason of strikes, lockouts, labor disputes, governmental delays, acts of God,
fire, floods, epidemics, freight embargoes, unavailability of materials and
supplies, development moratoriums imposed by any governmental authority or other
governmental action or inaction (including failure, refusal or delay in issuing
permits, approvals and/or authorizations), Lessee-caused delays, or other causes
beyond the reasonable control of Lessor, Lessor shall be excused from performing
that act for the period equal to the period of prevention or delay.

 

51.                               Use. Should any standard or regulation now or
hereafter be imposed on Lessor or Lessee by a state, federal or local
governmental body charged with the establishment, regulation and enforcement of
occupational, health or safety standards for employers, employees, lessors or
lessees, then, except as otherwise specifically set forth in the Lease, Lessee
agrees, at its sole cost and expense, to comply promptly with such standards or
regulations.

 

52.                               Hazardous Substances. Lessee acknowledges that
Lessor may incur costs (A) for complying with laws, codes, regulations or
ordinances relating to Hazardous Substance, or (B) otherwise in connection with
Hazardous Substance, including, without limitation, the following: (i) Hazardous
Substance present in soil or ground water; (ii) Hazardous Substance that
migrates, flows, percolates, diffuses or in any way moves onto or under the real
property on which the Premises is located (“Real Property”); (iii) Hazardous
Substance present on or under the Real Property as a result of any discharge,
dumping or spilling (whether accidental or otherwise) on the Real Property by
other tenants of the Real Property or their agents, employees, contractors or
invitees, or by others; and (iv) material which becomes Hazardous Substance due
to a change in laws, codes, regulations or ordinances which relate to hazardous
or toxic material, substances or waste. Lessee agrees, except as provided below,
that the costs incurred by Lessor with respect to, or in connection with,
complying with laws, codes, regulations or ordinances relating to Hazardous
Substance shall be a Common Area Operating Expense, unless the cost of such
compliance, as between Lessor and Lessee, is made the responsibility of Lessee
under the Lease. Notwithstanding anything to the contrary in the Lease, the
following costs shall not be included in Common Area Operating Expenses and
shall not be the obligation of Lessee: (A) costs incurred to comply with laws
relating to the removal of Hazardous Substance which was in existence in the
Project prior to the Commencement Date, and was of such a nature that a federal,
state or municipal governmental authority, if it had then had knowledge of the
presence of such Hazardous Substance, in the state, and under the conditions
that it existed in the Project, would have then required the removal of such
Hazardous Substance or other remedial or containment action with respect
thereto; and (B) costs incurred to remove, remedy, contain, or treat Hazardous
Substance, which Hazardous Substance is brought into the Project after the date
hereof by Lessor or any other tenant of the Project and is of such a nature, at
that time, that a federal, state or municipal governmental authority, if it had
then had knowledge of the presence of such Hazardous Substance, in the state,
and under the conditions, that it exists in the Project, would have then
required the removal of such Hazardous Substance or other remedial or
containment action with respect thereto. To the extent any such Common Area
Operating Expense relating to Hazardous Substance is

 

[g412031lw07i001.gif]

 

3

--------------------------------------------------------------------------------



 

subsequently recovered or reimbursed through insurance, or recovery from
responsible third parties, or other action, Lessee shall be entitled to a
proportionate share of such Common Area Operating Expense to which such recovery
or reimbursement relates,

 

53.                               Compliance with Law. Notwithstanding anything
in Paragraph 6.3 of the Lease to the contrary, Lessee shall, at its sole cost
and expense, promptly comply with any Applicable Requirements which relate to
(a) Lessee’s use of the Premises, (b) any Alterations made by or on behalf of
Lessee to the Premises, or (c) the structural portions of the Project and the
public restrooms, and the systems and equipment located in the internal core of
the Project (the “Base Building”), but only to the extent such obligations are
triggered by Alterations made by Lessee to the Premises, or Lessee’s use of the
Premises. Lessor shall comply with all Applicable Requirements relating to the
Base Building, provided that compliance with such Applicable Requirements is not
the responsibility of Lessee under the Lease, and provided further that Lessor’s
failure to comply therewith would prohibit Lessee from obtaining or maintaining
a certificate of occupancy for the Premises, or would unreasonably and
materially affect the safety of Lessee’s employees or create a significant
health hazard for Lessee’s employees. Lessor shall be permitted to include in
Common Area Operating Expenses any costs or expenses incurred by Lessor under
this Paragraph 53 to the extent consistent with the definition of Common Area
Operating Expenses.

 

54.                               Lessee’s Repair and Maintenance Obligations.
In connection with Paragraph 7.1 of the Lease, all repairs and maintenance of
the Premises by Lessee as required under the Lease shall be performed in a first
class manner by contractors and other personnel reasonably approved by Lessor,
shall be performed in accordance with a repair and maintenance plan reasonably
approved by Lessor, and shall comply with guidelines and shall meet such
standards of quality as may be reasonably established by Lessor from time to
time during the Lease Term, including, without limitation, providing Lessor with
copies of all permits obtained by Lessee and “as-built” drawings of such work
performed by Lessee.

 

55.                               Lessee’s Insurance. The following shall be
added to the end of Paragraph 8.2(a) of the Lease:

 

“Lessee agrees to maintain in full force and effect at all times during the term
of this Lease, as it may be extended, at its own expense, for the protection of
Lessee and Lessor, as their interests may appear, policies of insurance issued
by a reasonable carrier or carriers acceptable to Lessor which afford the
following coverages: (i) Worker’s compensation: statutory limits; and
(ii) Employer’s liability: as required by law.

 

In the event that Lessee fails to obtain and maintain any insurance required
under the Lease for any reason whatsoever, such failure shall constitute a
material Default by Lessee under this Lease and Lessee shall be conclusively
deemed to have self-insured such insurance obligations with the full waiver of
subrogation set forth in the Lease.

 

Lessee shall name Lessor, and at Lessor’s request, such other persons or
entities of which Lessee has been informed in writing, as additional insureds
thereunder, all as their respective interests may appear with respect to the
commercial liability insurance required to be maintained by Lessee under the
Lease.”

 

56.                               Damage or Destruction.

 

56.1.                     Total Destruction. Notwithstanding anything contained
in the Lease, if Premises Total Destruction occurs (including any destruction
required by an authorized public authority), then Lessor may elect to either
repair such damage (but not damage to Lessee’s Trade Fixtures or Lessee-Owned
Alternations and Utility Installations), or terminate the Lease upon notice of
such election in writing to Lessee given within ninety (90) days after Lessor’s
knowledge of the occurrence of such damage. In addition, to the extent the
damage or destruction was caused by Lessee or Lessee’s agents, employees or
contractors, Lessor

 

[g412031lw07i001.gif]

 

4

--------------------------------------------------------------------------------



 

shall have the right to recover Lessor’s damage from Lessee except as released
and waived in Paragraph 8.6 of the Lease.

 

56.2.                     Statutory Provisions. Notwithstanding anything to the
contrary set forth in Paragraph 9 of the Lease, Lessee hereby waives the
provisions of California Civil Code Sections 1932 and 1933, and any successor
sections and any other statutes which are inconsistent with the provisions of
the Lease and which relate to the termination of leases when leased property is
destroyed, and agree that such event shall be governed by the terms of the
Lease.

 

57.                       Assignment and Subletting.

 

57.1.                     Transfer Premiums. Notwithstanding anything to the
contrary contained in Paragraph 12 of the Lease, one hundred percent (100%) of
any sums or other economic consideration received by Lessee as a result of any
assignment or subletting entered into pursuant to Paragraph 12 of the Lease,
however denominated under the assignment or sublease, which exceed, in the
aggregate (a) the total sums which Lessee is obligated to pay Lessor under the
Lease (prorated to reflect obligations allocable to any portion of the Premises
subleased), plus (b) (i) reasonable real estate brokerage commissions or fees
payable by Lessee in connection with such assignment or subletting and
(ii) reasonable costs of improvements required to be constructed by Lessee for
any such assignee or subtenant, shall be paid by Lessee to Lessor as additional
rent under the Lease without affecting or reducing any other obligations of
Lessee thereunder. Lessee understands, acknowledges and agrees that Lessor’s
right to recapture any consideration paid in connection with an approved
assignment or subletting is a material inducement for Lessor’s agreement to
lease the Premises to Lessee upon the terms and conditions set forth in the
Lease.

 

57.2.                     Lessor’s Option as to Subject Space. Notwithstanding
anything to the contrary contained in Paragraph 12 of the Lease or this
Paragraph 57.2, Lessor shall have the option, by giving written notice to Lessee
within thirty (30) days after receipt of written notice of any proposed
assignment or sublease by Lessee (a “Transfer Notice”), to recapture the space
which is the subject of such proposed transfer (the “Subject Space”). Such
recapture notice shall cancel and terminate the Lease with respect to the
Subject Space as of the date stated in the Transfer Notice as the effective date
of the proposed Transfer until the last day of the term of the proposed transfer
as set forth in the Transfer Notice. In the event of a recapture by Lessor, if
the Lease shall be canceled with respect to less than the entire Premises, the
rent reserved herein shall be prorated on the basis of the number of rentable
square feet retained by Lessee in proportion to the number of rentable square
feet contained in the Premises, and the Lease as so amended shall continue
thereafter in full force and effect, and upon request of either party, the
parties shall execute written confirmation of the same. If Lessor declines, or
fails to elect in a timely manner to recapture the Subject Space under this
Paragraph 57.2, then, provided Lessor has consented to the proposed transfer
pursuant to Paragraph 12 of the Lease, Lessee shall be entitled to proceed to
transfer the Subject Space to the proposed transferee, subject to provisions of
Paragraph 12 of the Lease and this Paragraph 57.2 above.

 

58.                               Mortgagee Protection. In connection with
Paragraph 13.6 of the Lease, Lessee agrees to send by certified or registered
mail to any mortgagee or deed of trust beneficiary of the Premises whose address
has been furnished to Lessee, a copy of any notice of Default served by Lessee
on Lessor. If Lessor fails to cure such Default within the time provided for in
the Lease, such mortgagee or beneficiary shall have an additional thirty (30)
days to cure such Default; provided, however, that if such Default cannot
reasonably be cured within that thirty (30) day period, then such mortgagee or
beneficiary shall have such additional time to cure the Default as is reasonably
necessary under the circumstances provided such mortgagee or beneficiary
commences the cure of such Default within said thirty (30) day period and
diligently pursues the same to completion.

 

59.                               Notices. All notices, demands or other
communications given or permitted hereunder shall be in writing (except as
otherwise expressly stated herein) and shall be sent by personal delivery, by
nationally recognized overnight courier or by United States mail, registered or
certified, return receipt requested, postage prepaid, and shall be deemed
delivered on the date of personal delivery, one (1) business day following the

 

[g412031lw07i001.gif]

 

5

--------------------------------------------------------------------------------



 

date of delivery to a nationally recognized overnight courier, and three
(3) business days following deposit of United States mail, registered or
certified, return receipt requested, postage prepaid, as the case may be. If
notice is received on a Saturday, Sunday or legal holiday, it shall be deemed
received on the next business day. Such notices, demands or other communications
shall be addressed as follows (provided that either party by written notice to
the other may specify a different or additional address for notice):

 

To
Lessor:                                                                                                                                      
Liberty Industrial Park, LLC

P.O. Box 927474

San Diego, CA 92192

Attn: Steve Madruga

 

and

 

Janice Gonsalves

Liberty Industrial Business Park, LLC

41 Teresita Boulevard

San Francisco, CA 94127

 

with a copy to:

 

Allen Matkins Leck Gamble & Mallory LLP

501 W. Broadway, Fifteenth Floor

San Diego, CA 92101-3547

Attention: Martin L. Togni, Esq.

 

To
Lessee:                                                                                                                                     
Kathy McGee

Advanced Biohelaing, Inc.

10933 N. Torrey Pines Road, Suite 200

La Jolla, CA 92037

 

60.                               Holding Over. In connection with Paragraph 25
of the Lease, acceptance by Lessor of rent after such expiration or earlier
termination of the Lease Term shall not result in any renewal of the Lease Term.
The foregoing provisions are in addition to and do not affect Lessor’s right of
re-entry or any other rights or remedies of Lessor hereunder or as otherwise
provided at law or in equity, or both. If Lessee fails to surrender the Premises
upon the expiration or earlier termination of the Lease Term despite Lessor’s
demand to do so, Lessee shall indemnify, protect, defend, and hold Lessor
harmless from and against any and all losses, costs, damages and liability
(including actual attorneys’ fees and costs, and court costs), direct or
indirect, which Lessor may suffer as a result of Lessee’s failure to surrender
the Premises. Nothing contained herein shall be construed as consent by Lessor
to any holding over by Lessee.

 

61.                               Furnishing of Financial Statement; Lessee’s
Representations. In connection with Paragraph 16(c) of the Lease, Lessor shall
be entitled to make the information contained in the financial statements
available to any potential partner or lenders of Lessor or purchasers of the
Premises or any portion thereof. Subject to the right of Lessor to distribute
the information contained in said financial statements as provided in the
preceding sentence, Lessor agrees to use commercially reasonable efforts to
protect the confidentiality of the information contained in said financial
statements. Lessee represents and warrants that all financial statements,
records and information furnished by Lessee to Lessor in connection with the
Lease are true, correct and complete in all respects.

 

[g412031lw07i001.gif]

 

6

--------------------------------------------------------------------------------



 

62.                               Limitation on Liability. The obligations of
Lessor under the Lease shall not constitute personal obligations of Lessor, the
individual partners of Lessor or their partners, directors, officers or
shareholders, and Lessee shall look to the Premises, and to no other assets of
Lessor, for the satisfaction of any liability of Lessor with respect to the
Lease, and shall not seek recourse against the individual partners of Lessor, or
its or their individual partners, directors, officers or shareholders, or any of
their personal assets for such satisfaction. It is expressly understood and
agreed that notwithstanding any contrary provision in the Lease, and
notwithstanding any applicable law to the contrary, the liability of Lessor
hereunder and any recourse by Lessee against Lessor, shall be limited solely and
exclusively to an amount which is equal to the lesser of (a) the interest of
Lessor in the Premises or (b) the equity interest Lessor would have in the
Premises if the Premises were encumbered by third-party debt in an amount equal
to ninety percent (90%) of the value of the Premises (as such value is
determined by Lessor), and Lessor shall have no personal liability therefor, and
Lessee hereby expressly waives and releases such personal liability on behalf of
itself and all persons claiming by, through or under Lessee. Notwithstanding
anything to the contrary contained in the Lease, as hereby amended, Lessor shall
not be liable under any circumstances for injury or damage to, or interference
with, Lessee’s business, including but not limited to, loss of profits, loss of
rents or other revenues, loss of business opportunity, loss of good will or loss
of use, in each case, however occurring.

 

63.                               Security. In connection with Paragraph 7.3 of
the Lease, Lessee shall, at Lessee’s sole cost and expense, take such security
measures as Lessee deems appropriate or necessary in order to secure the
Premises and portions thereof in accordance with such requirements as may be
imposed by contractors of Lessee; provided, however, in the event any such
security measures require any alterations of or additions to the Premises, any
such alterations and/or additions shall be subject to the terms of Paragraphs
7.3 and 7.4 of the Lease.

 

64.                               Authority. If Lessee is a corporation,
partnership or limited liability company, each individual executing the Lease on
behalf of said entity represents and warrants that the Lease is binding upon
said entity in accordance with its terms, and that he or she is duly authorized
to execute and deliver the Lease on behalf of said entity in accordance with:
(a) if Lessee is a corporation, a duly adopted resolution of the Board of
Directors of said corporation or in accordance with the by-laws of said
corporation, (b) if Lessee is a partnership, the terms of the partnership
agreement, and (c) if Lessee is a limited liability company, the terms of its
operating agreement. Concurrently with Lessee’s execution of the Lease, Lessee
shall provide to Lessor a copy of; (a) if Lessee is a corporation, a resolution
of the Board of Directors authorizing the execution of the Lease on behalf of
such corporation, which copy of resolution shall be duly certified by the
secretary or an assistant secretary of the corporation to be a true copy of a
resolution duly adopted by the Board of Directors of said corporation, (b) if
Lessee is a partnership, a copy of the provisions of the partnership agreement
granting the requisite authority to each individual executing the Lease on
behalf of said partnership, and (c) if Lessee is a limited liability company, a
copy of the provisions of its operating agreement granting the requisite
authority to each individual executing the Lease on behalf of said limited
liability company. In the event Lessee fails to comply with the requirements set
forth in this Paragraph 64, then each individual executing the Lease shall be
personally liable for all of Lessee’s obligations in the Lease.

 

65.                               Outside Storage. No storage will be allowed
outside the Premises nor on any of the common areas as pertains to landscaping,
driveways, parking lots, fences and all sidewalks and parkways adjacent to the
Building. This includes, but it not limited to supplies, materials, goods,
pallets dunnage and equipment. No vehicles may be parked or stored outside the
parking facilities for the Building. Violation of this paragraph shall
constitute a material Default of the Lease. Lessor shall have no responsibility
whatsoever for theft or vandalism of materials located inside or outside the
Premises.

 

66.                               Fire Regulations. Lessee, at Lessee’s sole
cost and expense, agrees to comply with all fire regulations imposed by federal,
state and local authorities.

 

67.                               Electrical. Lessee, at Lessee’s sole cost and
expense, hereby agrees that all electrical wiring, conduit, J-boxes, and outlets
installed by Lessee shall comply with all building codes, and shall, at Lessor’s

 

[g412031lw07i001.gif]

 

7

--------------------------------------------------------------------------------



 

option, become the property of Lessor and shall not be removed from the Premises
at the termination of the Lease or any extensions thereof.

 

68.                               Outside Work. No work by Lessee shall be
permitted on the sidewalks, roofs, streets, driveways, parking or landscaped
areas. This prohibition includes, but it not limited to, assembly, construction,
mechanical work, painting, drying, layout, cleaning, or repair of goods or
materials. Violation of this paragraph shall constitute a material Default of
the Lease.

 

69.                               Keys and Locks. Upon taking possession of the
Premises, Lessee, at Lessee’s sole cost, shall rekey all doors to the Premises.
At the termination of the Lease, Lessor shall rekey the front door of the
Premises to Lessor’s vacancy key. The cost of this rekeying shall be deducted
from Lessee’s Security Deposit.

 

70.                               Rules and Regulations. Lessee agrees that it
shall abide by, and keep and observe the rules and regulations set forth in
Exhibit B (the “Rules and Regulations”), attached hereto. Lessor may amend the
Rules and Regulations from time-to-time, in its sole and absolute discretion,
for the management, safety, care, and cleanliness of the grounds, the parking
and unloading of vehicles and the preservation of good order, as well as for the
convenience of other occupants or tenants of the Project and their invitees.

 

71.                               Lessee’s lease of Other Space Owned or
Controlled By Lessor. If Lessee leases space in the Project or any other
property owned or controlled by Lessor or its affiliates, then any Breach by
Lessee under such other lease or occupancy agreement shall, at Lessor’s
election, also be deemed by Lessor to be a Breach under the Lease.

 

72.                               Option to Extend.

 

(a)                                 Option Term. Subject to the terms hereof,
Lessor hereby grants to Lessee two (2) options (the “Extension Option”) to
extend the Term of this Lease with respect to the entire Premises for one
(1) year (“Option Term”), on the same terms, covenants and conditions as
provided for in the Lease during the initial Term, except that monthly Base Rent
shall be shall be established based on the “fair market rental rate” for the
Premises for the Option Term as defined and determined in accordance with the
provisions of this Paragraph 72.

 

(b)                                 Procedure for Exercise. The Extension Option
must be exercised, if at all, by written notice (“Extension Notice”) delivered
by Lessee to Lessor no earlier than the date which is nine (9) months, and no
later than the date which is six (6) months, prior to the expiration of the
initial Term of this Lease.

 

(c)                                  Procedure for Exercise. The Extension
Option must be exercised, if at all, by written notice (“Extension Notice”)
delivered by Lessee to Lessor no earlier than the date which is nine (9) months,
and no later than the date which is six (6) months, prior to the expiration of
the initial Term of this Lease.

 

(d)                                 Definition of Fair Market Rental Rate. The
term “fair market rental rate” as used herein shall mean the annual amount per
rentable square foot, projected during the relevant period, that a willing,
comparable, non-equity renewal tenant (excluding sublease, assignment and new
tenant transactions) would pay, and a willing, comparable landlord of a
comparable quality building located in the vicinity of the Building would
accept, at arm’s length (what Lessor is accepting in current transactions for
the Project may be considered), for space unencumbered by any other tenant’s
expansion rights and comparable in size and quality as the leased area at issue
taking into account the age, quality and layout of the existing improvements in
the leased area at issue (with consideration given to the fact that the
improvements existing in the Premises are specifically suitable to Lessee) and
taking into account items that professional real estate brokers customarily
consider in renewal transactions, including, but not limited to, rental rates,
space availability, tenant size, refurbishment allowances, operating expenses,
parking charges, and any other amounts then being charged by Lessor or the
lessors of such

 

[g412031lw07i001.gif]

 

8

--------------------------------------------------------------------------------



 

similar industrial buildings but specifically disregarding concessions then
being granted by comparable landlords to new tenants in comparable buildings
located in the vicinity of the Building.

 

(e)                                  Determination of Fair Market Rental Rate.
Lessor’s determination of fair market rental rate shall be delivered to Lessee
in writing not later than thirty (30) days following Lessor’s receipt of
Lessee’s Extension Notice. Lessee will have five (5) days (“Lessee’s Review
Period”) after receipt of Lessor’s notice of the fair market rental rate within
which to accept such fair market rental rate or to object thereto in writing.
Lessee’s failure to accept the fair market rental rate submitted by Lessor in
writing within Lessee’s Review Period will conclusively be deemed Lessee’s
disapproval thereof. If Lessee objects to the fair market rental rate submitted
by Lessor within Lessee’s Review Period, then Lessor and Lessee will attempt in
good faith to agree upon such fair market rental rate using their best good
faith efforts. If Lessor and Lessee fail to reach agreement on such fair market
rental rate within ten (10) days following the expiration of Lessee’s Review
Period (the “Outside Agreement Date”), then Lessee may, within ten (10) days
following the Outside Agreement Date, demand by written notice to Lessor that
each party’s determination be submitted to appraisal in accordance with the
following provisions of this Paragraph 72(d). Lessee’s failure to timely demand
appraisal will constitute Lessee’s rescission of its Extension Notice and the
Extension Option will be null and void and of no further force or effect.

 

(1)                                 Lesser and Lessee shall each appoint one
independent, unaffiliated, neutral appraiser who shall by profession be a real
estate broker who has been active over the five (5) year period ending on the
date of such appointment in the valuation of leases of comparable industrial
space in comparable buildings in the general vicinity of the Building. Each such
appraiser will be appointed within twenty (20) days after the Outside Agreement
Date.

 

(2)                                 The two (2) appraisers so appointed will,
within ten (10) days of the date of the appointment of the last appointed
appraiser, agree upon and appoint a third appraiser who shall be qualified under
the same criteria set forth herein above for qualification of the initial two
(2) appraisers.

 

(3)                                 The determination of the appraisers shall be
limited solely to the issue of whether Lessor’s or Lessee’s last proposed (as of
the Outside Agreement Date) new fair market rental rate for the Premises is the
closest to the actual new fair market rental rate for the Premises as determined
by the appraisers, taking into account the requirements of Paragraphs 72(a) and
72(c) above and 72(d) regarding same.

 

(4)                                 The three (3) appraisers shall, within
fifteen (15) days of the appointment of the third appraiser, reach a decision as
to whether the parties shall use Lessor’s or Lessee’s submitted new fair market
rental rate (i.e., the appraisers may only select Lessor’s or Lessee’s
submission and may not select a compromise position), and shall notify Lessor
and Lessee thereof.

 

(5)                                 The decision of the majority of the three
(3) appraisers shall be binding upon Lessor and Lessee. The cost of each party’s
appraiser shall be the responsibility of the party selecting such appraiser, and
the cost of the third appraiser (or arbitration, if necessary) shall be shared
equally by Lessor and Lessee.

 

(6)                                 If either Lessor or Lessee fails to appoint
an appraiser within the time period in Paragraph 72(d)(1) hereinabove, the
appraiser appointed by one of them shall reach a decision, notify Lessor and
Lessee thereof and such appraiser’s decision shall be binding upon Lessor and
Lessee.

 

[g412031lw07i001.gif]

 

9

--------------------------------------------------------------------------------



 

(7)                                 If the two (2) appraisers fail to agree upon
and appoint a third appraiser, both appraisers shall be dismissed and the matter
to be decided shall be forthwith submitted to arbitration under the provisions
of the American Arbitration Association (but subject to the requirements of
Paragraphs 72(a) and 72(c) and this Paragraph 72(d)).

 

(8)                                 In the event that the new monthly Base Rent
is not established prior to end of the initial Term of the Lease, the monthly
Base Rent immediately payable at the commencement of such Option Term shall be
the monthly Base Rent payable in the immediately preceding month.
Notwithstanding the above, once the fair market rental is determined in
accordance with this Paragraph 72(d), the parties shall settle any underpayment
or overpayment on the next monthly Base Rent payment date falling not less than
thirty (30) days after such determination.

 

(f)                                   No Defaults. Notwithstanding anything
above to the contrary, the Extension Option is personal to the Original Lessee
and may be exercised only by the Original Lessee executing the Lease while
occupying the entire Premises and may not be exercised or be assigned,
voluntarily or involuntarily, by any person or entity other than the Original
Lessee. The Extension Option is not assignable separate and apart from the
Lease, nor may the Extension Option be separated from the Lease in any manner,
either by reservation or otherwise. Lessee shall have no right to exercise the
Extension Option, notwithstanding any provision of the grant of the Extension
Option to the contrary, and Lessee’s exercise of the Extension Option may, at
Lessor’s option, be nullified by Lessor and deemed of no further force or
effect, if Lessee shall be in default under the terms of the Lease after the
expiration of applicable cure periods as of Lessee’s exercise of the Extension
Option or at any time after the exercise of the Extension Option and prior to
the commencement of the Option Term.

 

(g)                                 Notwithstanding anything above to the
contrary, the Extension Option is personal to the original Lessee executing the
Lease (“Original Lessee”) and may be exercised only by the Original Lessee while
occupying the entire Premises and may not be exercised or be assigned,
voluntarily or involuntarily, by any person or entity other than the Original
Lessee. The Extension Option is not assignable separate and apart from the
Lease, nor may the Extension Option be separated from the Lease in any manner,
either by reservation or otherwise. Lessee shall have no right to exercise the
Extension Option, notwithstanding any provision of the grant of the Extension
Option to the contrary, and Lessee’s exercise of the Extension Option may, at
Lessor’s option, be nullified by Lessor and deemed of no further force or
effect, if Lessee shall be in default under the terms of the Lease after the
expiration of applicable cure periods as of the date of Lessee’s exercise of the
Extension Option or at any time after the exercise of the Extension Option and
prior to the commencement of the Option Term.

 

73.                               Signage. Lessor retains absolute control over
the exterior appearance of the Project and the exterior appearance of the
Premises. Except as otherwise set forth herein, Lessee will not install, or
permit to be installed, any drapes, furnishings, signs, lettering, advertising
or any items that will in any way alter the exterior appearance of the Project
or the exterior appearance of the Premises. Lessor hereby agrees that Lessee, at
Lessee’s sole cost and expense, shall have the right during the Lease Term to
have installed on the exterior face of the Premises in accordance with the terms
of this Paragraph 73, one (1) identity sign identifying Lessee’s name and/or
logo (the “Identity Sign”). The graphics, materials, color, design, lettering,
lighting, size, quality, specifications and exact location of the Identity Sign
shall be subject to the prior written approval of Lessor, in Lessor’s sole
discretion, and shall also comply with and be subject to all other applicable
laws, statutes, ordinances, rules, regulations, permits, approvals, and all
covenants, conditions or restrictions of record. The Identity Sign shall be
installed by Lessee, and Lessee shall pay the costs incurred in the design,
construction and installation of the Identity Sign. Lessee, at its sole cost and
expense, shall

 

[g412031lw07i001.gif]

 

10

--------------------------------------------------------------------------------



 

maintain the Identity Sign in accordance with a maintenance program approved and
supervised by Lessor. At the expiration or earlier termination of the Lease,
Lessee shall, at Lessee’s sole cost and expense, cause (a) the Identity Sign to
be removed from the Premises and (b) the Premises to be restored to its
condition existing prior to the installation of the Identity Sign (including
remediating any discoloration). If Lessee fails to remove the Identity Sign and
restore the Premises as provided in this Paragraph 73 within thirty (30) days of
the expiration or earlier termination of the Lease, then Lessor may perform such
work and all costs and expenses incurred by Lessor in connection therewith shall
constitute additional rent under the Lease and shall be paid by Lessee to Lessor
within ten (10) days of Lessee’s receipt of an invoice therefor. The signage
rights granted to Lessee under this Paragraph 73 are personal to the Original
Lessee, and may not be assigned or transferred to any other person or entity,
including, without limitation, an assignee or sublessee of this Lease.

 

74.                               Jurisdiction/Service of Process. IN ANY ACTION
OR PROCEEDING ARISING HEREFROM, LESSEE HEREBY CONSENTS TO (I) THE JURISDICTION
OF ANY COMPETENT COURT WITHIN THE STATE OF CALIFORNIA, AND (II) SERVICE OF
PROCESS BY ANY MEANS AUTHORIZED BY CALIFORNIA LAW.

 

IN WITNESS WHEREOF, Lessor and Lessee have executed this Addendum concurrently
with the Lease of even date herewith.

 

“LESSOR”

LIBERTY INDUSTRIAL PARK LLC,

 

a California limited liability company

 

 

 

 

 

 

 

 

 

By:

/s/ Stephen R. Madruga

 

 

Name:

Stephen R. Madruga

 

 

Title:

Managing Member

 

 

 

 

 

 

 

 

 

By:

/s/ Janice Gonsalves

 

 

Name:

Janice Gonsalves

 

 

Title:

Member

 

 

 

 

 

 

 

 

“LESSEE”,

ADVANCE BIOHEALING, INC.

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

By:

/s/ Kathy McGee

 

 

Name:

Kathy McGee

 

 

Title:

Senior Vice-President, Operations

 

[g412031lw07i001.gif]

 

11

--------------------------------------------------------------------------------



 

EXHIBIT “A”

 

PREMISES

 

[Floor Plan]

 

--------------------------------------------------------------------------------



 

EXHIBIT “B”

 

RULES AND REGULATIONS

 

1.                                      No sign, advertisement, name or notice
shall be installed or displayed on any part of the outside or inside of the
Project or in any part of the Common Area without the prior written consent of
Lessor. Lessor shall have the right to remove, at Lessee’s expense and without
notice, any sign installed or displayed in violation of this rule. All approved
signs or lettering on doors and walls shall be printed, painted, affixed or
inscribed at the expense of Lessee by a person approved by Lessor, using
materials and in a style and format approved by Lessor.

 

2.                                      Lessee shall not place anything or allow
anything to be placed near the glass of any window, door, partition or wall
which may appear unsightly from outside the Premises, in Lessor’s sole
discretion. No awnings or other projection shall be attached to the outside
walls of the Project without the prior written consent of Lessor.

 

3.                                      Lessee shall not obstruct any sidewalks,
halls, passages, exits, entrances, or loading docks of the Project. Neither
Lessee nor any employee, invitee, agent, licensee or contractor of Lessee shall
go upon or be entitled to use any portion of the roof of the Project.

 

4.                                      Unless expressly set forth to the
contrary in Lessee’s Lease, Lessee shall have no right or entitlement to the
display of Lessee’s name or logo on any Project sign, monument sign or pylon
sign.

 

5.                                      All cleaning and janitorial services for
the Premises shall be provided, at Lessee’s sole cost and expense, exclusively
by or through Lessee or Lessee’s janitorial contractors in accordance with the
provisions of Lessee’s Lease. Lessee shall not cause any unnecessary labor by
carelessness or indifference to the good order and cleanliness of the Premises.

 

6.                                      Lessor will furnish Lessee, free of
charge, with one key to each door lock in the Premises. Lessee, at its sole cost
and expense, will change the lock of each door in the Premises. Lessee, upon
termination of its tenancy, shall deliver to Lessor the keys of all doors which
have been procured by Lessee.

 

7.                                      Electric wires, telephones, burglar
alarms or other similar apparatus shall not be installed in the Premises except
with the approval and under the direction of Lessor. The location of telephones,
call boxes and any other equipment affixed to the Premises shall be subject to
the approval of Lessor. Any installation of telephones, telegraphs, electric
wires or other electric apparatus made without permission shall be removed by
Lessee at Lessee’s own expense.

 

8.                                      Lessee shall not use or keep in the
Premises any kerosene, gasoline or inflammable or combustible fluid or material
other than those limited quantities necessary for the operation or maintenance
of office equipment, subject to any express provisions of Lessee’s Lease to the
contrary. Lessee shall not use or permit to be used in the Premises any foul or
noxious gas or substance, or permit or allow the Premises to be occupied or used
in a manner offensive or objectionable to Lessor or other occupants of the
Project by reason of noise, odors or vibrations.

 

9.                                      Except as otherwise provided in the
Lease, Lessee shall not use any method of heating or air-conditioning other than
that supplied by Lessor.

 

[g412031lw09i001.gif]

 

1

--------------------------------------------------------------------------------



 

10.                               Lessor reserves the right from time to time,
in Lessor’s sole and absolute discretion, exercisable without prior notice and
without liability to Lessee: (a) to name or change the name of the Building or
Project; (b) to change the address of the Building or Project, and/or (c) to
install, replace or change any signs in, on or about the Common Areas, the
Building or Project (except for Lessee’s signs, if any, which are expressly
permitted by Lessee’s Lease).

 

11.                               Lessee shall close and lock all doors of its
Premises and entirely shut off all water faucets or other water apparatus,
unless otherwise needed for Lessee’s business and, except with regard to
Lessee’s computers and other equipment, if any, which reasonably require
electricity on a 24-hour basis, all electricity, gas or air outlets before
Lessee and its employees leave the Premises. Lessee shall be responsible for any
damage or injuries sustained by other tenants or occupants of the Project or by
Lessor for noncompliance with this rule.

 

12.                               The toilet rooms, toilets, urinals, wash bowls
and other apparatus shall not be used for any purpose other than that for which
they were constructed, and no foreign substances of any kind whatsoever shall be
thrown therein.

 

13.                               Lessee shall not make any room-to-room
solicitation of business from other tenants in the Project. Lessee shall not use
the Premises for any business or activity other than that specifically provided
for in the Lease.

 

14.                               Lessee shall not install any radio or
television antenna, loudspeaker or other device on the roof or exterior walls of
the Project. Lessee shall not interfere with radio or television broadcasting or
reception from or in the Project or elsewhere.

 

15.                               Except as expressly permitted in Lessee’s
Lease, Lessee shall not mark, drive nails, screw or drill into the partitions,
window mullions, woodwork or plaster, or in any way deface the Premises or any
part thereof, except to install normal wall hangings. Lessee shall repair any
damage resulting from noncompliance under this rule.

 

16.                               Canvassing, soliciting and distribution of
handbills or any other written material, and peddling in the Common Areas and
other portions of the Project are expressly prohibited, and each tenant shall
cooperate to prevent same.

 

17.                               Lessor reserves the right to exclude or expel
from the Project any person who, in Lessor’s judgment, is intoxicated or under
the influence of liquor or drugs or who is in violation of any of the Rules and
Regulations of the Project.

 

18.                               Lessee shall store all its trash and garbage
within its Premises or in designated trash containers or enclosures within the
Project. Lessee shall not place in any trash box or receptacle any material
which cannot be disposed of in the ordinary and customary manner of trash and
garbage disposal. All garbage and refuse disposal shall be made in accordance
with directions reasonably issued from time to time by Lessor.

 

19.                               The Premises shall not be used for lodging or
for manufacturing of any kind.

 

20.                               Lessee agrees that it shall comply with all
fire and security regulations that may be issued from time to time by Lessor,
and Lessee also shall provide Lessor with the name of a designated responsible
principal or employee to represent Lessee in all matters pertaining to such fire
or security regulations. Lessee shall cooperate fully with Lessor in all matters
concerning fire and other emergency procedures.

 

[g412031lw09i001.gif]

 

2

--------------------------------------------------------------------------------



 

21.                               Lessee assumes any and all responsibility for
protecting its Premises from theft, robbery and pilferage. Such responsibility
shall include keeping doors locked and other means of entry to the Premises
closed.

 

22.                               The requirements of Lessee will be attended to
only upon the appropriate application to Lessor or Lessor’s designated
representative by an authorized individual. Employees of Lessor shall not
perform any work or do anything outside of their regular duties unless under
special instructions from Lessor.

 

23.                               Lessor may waive any one or more of these
Rules and Regulations for the benefit of Lessee or any other tenant, but no such
waiver by Lessor shall be construed as a waiver of such Rules and Regulations in
favor of Lessee or any other such tenant, nor prevent Lessor from thereafter
enforcing any such Rules and Regulations against any and all of the tenants in
the Project.

 

24.                               These Rules and Regulations are in addition
to, and shall not be construed to in any way modify or amend, in whole or in
part, the terms, covenants, agreements and conditions of any lease of premises
in the Project.

 

25.                               Lessor reserves the right to make such other
and reasonable Rules and Regulations as, in its judgment, may from time to time
be needed for safety, security, care and cleanliness of the Project and for the
preservation of good order therein. Lessee agrees to abide by all such Rules and
Regulations hereinabove stated and any additional rules and regulations which
are adopted.

 

26.                               Lessee shall be responsible for the observance
of all of the foregoing rules by Lessee’s employees, agents, clients,,
customers, invitees or guests.

 

PARKING RULES AND REGULATIONS

 

In addition to the foregoing rules and regulations and the parking provisions
contained in the Lease to which this Exhibit “B” is attached, the following
rules and regulations shall apply with respect to the use of the Projects
parking areas.

 

1.                                      Every parker is required to park and
lock his/her own vehicle. All responsibility for damage to or loss of vehicles
is assumed by the parker and Lessor shall not be responsible for any such damage
or loss by water, fire, defective brakes, the act or omissions of others, theft,
or for any other cause.

 

2.                                      Lessee and its employees shall only park
in parking areas designated by Lessor. Lessee shall not leave vehicles in the
parking areas overnight nor park any vehicles in the parking areas other than
automobiles, motorcycles, motor driven or non-motor driven bicycles or four
wheeled trucks.

 

3.                                      No overnight or extended term storage of
vehicles shall be permitted without prior Lessor consent.

 

4.                                      Vehicles must be parked entirely within
painted stall lines of a single parking stall.

 

5.                                      All directional signs and arrows must be
observed.

 

6.                                      The speed limit within all parking areas
shall be five (5) miles per hour.

 

[g412031lw09i001.gif]

 

3

--------------------------------------------------------------------------------



 

7.                                      Parking is prohibited: (a) in areas not
striped for parking; (b) in aisles; (c) where “no parking” signs are posted;
(d) on ramps; (e) in cross-hatched areas; and (f) in reserved spaces and in such
other areas as may be designated by Lessor.

 

8.                                      Washing, waxing, cleaning or servicing
of any vehicle in any area not specifically reserved for such purpose is
prohibited.

 

9.                                      Tractor trailers which must be unhooked
or parked with dolly wheels beyond the concrete loadings areas must use steel
plates or wood blocks under the dolly wheels to prevent damage to the asphalt
paving surfaces. No parking or storing of such trailers will be permitted in the
automobile parking areas of the Project or on streets adjacent thereto. Lessor
will be responsible for the repair of any damage to the asphalt paved surfaces
caused by Lessor’s forklift or trucks/trailers.

 

10.                               Lessor may refuse to permit any person who
violates these rules to park in the parking areas, and any violation of the
rules shall subject the vehicle to removal, at such vehicle owner’s expense.

 

11.                               During the lease term, Lessor reserves the
right to relocate any trailer(s) that impede traffic for building and/or other
tenants.

 

[g412031lw09i001.gif]

 

4

--------------------------------------------------------------------------------



 

FIRST AMENDMENT TO LEASE

(Liberty Industrial Park, LLC)

 

THIS FIRST AMENDMENT TO LEASE (“First Amendment”) is made and entered into as of
the             day of April, 2013, by and between LIBERTY INDUSTRIAL PARK, a
California limited liability company (“Lessor”) and SHIRE REGENERATIVE
MEDICINE, INC., a Delaware corporation (“Lessee”).

 

R E C I T A L S:

 

A.                                    Lessor and ADVANCED BIOHEALING, Inc.
entered into that certain Standard Industrial/Commercial Multi-Tenant Lease -
Net dated as of March 7, 2011 (the “Original Lease”), whereby Lessor leased to
Lessee and Lessee leased from Lessor certain industrial space located in those
certain buildings located and addressed at 9677 Distribution Avenue, San Diego,
California (the “Project”). The Lease term ends on April 30, 2013. Advanced
BioHealing Inc. was acquired by Shire, Inc. as a wholly-owned subsidiary in
2011. Shire, Inc. changed its name to Shire Regenerative Medicine, Inc.
effective July 18, 2012. The Original Lease may be referred to herein as the
“Lease.”

 

B.                                    By this First Amendment, Lessor and Lessee
desire to extend the Term of the Lease and to otherwise modify the Lease as
provided herein.

 

C.                                    Unless otherwise defined herein,
capitalized terms as used herein shall have the same meanings as given thereto
in the Lease.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows;

 

A G R E E M E N T:

 

1.                                      The Premises. Lessor and Lessee hereby
agree that pursuant to the Lease, Lessor currently leases to Lessee and Lessee
currently leases from Lessor that certain industrial space in the Project
containing 6,000 rentable square feet (the “Premises”), as more particularly
described in the Original Lease.

 

2.                                      Extended Lease Term. The Lease
Expiration Date of April 30, 2013 shall be extended such that the Lease shall
terminate on April 30, 2015 (“New Termination Date”). The period from May 1,
2013 through the New Termination Date specified above, shall be referred to
herein as the “Extended Term.”

 

--------------------------------------------------------------------------------



 

3.                                      Monthly Base Rent. Notwithstanding
anything to the contrary in the Lease, during the Extended Term, Lessee shall
pay, in accordance with the provisions of this Section 3, monthly Base Rent for
the Premises as follows:

 

Period

 

Monthly Base Rent

 

 

 

 

 

May 1, 2013 - April 30, 2014

 

$

4,260.00

 

May 1, 2014 - April 30, 2015

 

$

4,380.00

 

 

4.                                      Condition of the Premises. Lessee hereby
agrees to accept the Premises in its “as-is” condition and Lessee hereby
acknowledges that Lessor shall not be obligated to provide or pay for any
improvement work or services related to the improvement of the Premises. Lessee
also acknowledges that Lessor has made no representation or warranty regarding
the condition of the Premises.

 

5.                                      Defaults. Lessee hereby represents and
warrants to Lessor that, as of the date of this First Amendment, Lessee is in
full compliance with all terms, covenants and conditions of the Lease and that
there are no breaches or defaults under the Lease by Lessor or Lessee, and that
Lessee knows of no events or circumstances which, given the passage of time,
would constitute a default under the Lease by either Lessor or Lessee.

 

6.                                      Signing Authority. Each individual
executing this First Amendment on behalf of Lessee hereby represents and
warrants that Lessee is a duly formed and existing entity qualified to do
business in the State of California and that Lessee has full right and authority
to execute and deliver this First Amendment and that each person signing on
behalf of Lessee is authorized to do so.

 

7.                                      No Further Modification. Except as set
forth in this First Amendment, all of the terms and provisions of the Lease
shall remain unmodified and in full force and effect.

 

IN WITNESS WHEREOF, this First Amendment has been executed as of the day and
year first above written.

 

 

“LESSOR”

LIBERTY INDUSTRIAL PARK, LLC,

 

a California limited liability company

 

 

 

 

By:

/s/ Stephen R. Madruga

 

 

Name: Stephen R. Madruga

 

 

Its: Managing Member

 

2

--------------------------------------------------------------------------------



 

 

By:

/s/ Janice Gonsalves

 

 

Name: Janice Gonsalves

 

 

Its: Managing Member

 

 

 

 

“LESSEE”

SHIRE REGENERATIVE MEDICINE, Inc

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Aditya Mohanty

 

 

Name: Aditya Mohanty

 

 

Its: Senior Vice President, Technical Operations

 

 

 

 

 

 

 

By:

 

 

Print Name:

 

 

Title:

 

 

3

--------------------------------------------------------------------------------



 

SECOND AMENDMENT TO LEASE

(Liberty Industrial Park, LLC)

 

THIS SECOND AMENDMENT TO LEASE (“Second Amendment”) is made and entered into as
of the 19th day of April, 2015, by and between LIBERTY INDUSTRIAL PARK, a
California limited liability company (“Lessor”) and ORGANOGENESIS INC., a
Delaware corporation (“Lessee”).

 

R E C I T A L S:

 

A.                                    Lessor and ADVANCED BIOHEALING, Inc.
entered into that certain Standard Industrial/Commercial Multi-Tenant Lease —
Net dated as of March 7, 2011 (the “Original Lease”), whereby Lessor leased to
Lessee and Lessee leased from Lessor certain industrial space located in those
certain buildings located and addressed at 9677 Distribution Avenue, San Diego,
California (the “Project”). The Lease term ended on April 30, 2013. Advanced
BioHealing Inc. was acquired by Shire, Inc. as a wholly-owned subsidiary in
2011. Shire, Inc. changed its name to Shire Regenerative Medicine, Inc.
effective July 18, 2012. Organogenesis acquired certain business assets of
Shire, Inc. that include the Project on January 17, 2014. The Original Lease may
be referred to herein as the “Lease.”

 

B.                                    By a First Amendment, Lessor and Lessee
agreed to extend the Term of the Lease to terminate on April 30, 2015.

 

C.                                    By this Second Amendment, Lessor and
Lessee desire to extend the Term of the Lease and to otherwise modify the Lease
as provided herein.

 

D.                                    Unless otherwise defined herein,
capitalized terms as used herein shall have the same meanings as given thereto
in the Lease.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

A G R E E M E N T:

 

1.                                      The Premises. Lessor and Lessee hereby
agree that pursuant to the Lease, Lessor currently leases to Lessee and Lessee
currently leases from Lessor that certain industrial space in the Project
containing 6,000 rentable square feet (the “Premises”), as more particularly
described in the Original Lease.

 

1

--------------------------------------------------------------------------------



 

2.                                      Extended Lease Term. The Lease
Expiration Date of April 30, 2015 shall be extended such that the Lease shall
terminate on April 30, 2017 (“New Termination Date”). The period from May 1,
2015 through the New Termination Date specified above shall be referred to
herein as the “Extended Term.”

 

3.                                      Monthly Base Rent. Notwithstanding
anything to the contrary in the Lease, during the Extended Term, Lessee shall
pay, in accordance with the provisions of this Section 3, monthly Base Rent for
the Premises as follows:

 

Period

 

Monthly Base Rent

 

 

 

 

 

May 1, 2015 - April 30, 2016

 

$

4,380.00

 

May 1, 2016 - April 30, 2017

 

$

4,380.00

 

 

4.                                      Condition of the Premises. Lessee hereby
agrees to accept the Premises in its “as-is” condition and Lessee hereby
acknowledges that Lessor shall not be obligated to provide or pay for any
improvement work or services related to the improvement of the Premises. Lessee
also acknowledges that Lessor has made no representation or warranty regarding
the condition of the Premises.

 

5.                                      Defaults. Lessee hereby represents and
warrants to Lessor that, as of the date of this Second Amendment, Lessee is in
full compliance with all terms, covenants and conditions of the Lease and that
there are no breaches or defaults under the Lease by Lessor or Lessee, and that
Lessee knows of no events or circumstances which, given the passage of time,
would constitute a default under the Lease by either Lessor or Lessee.

 

6.                                      Signing Authority. Each individual
executing this Second Amendment on behalf of Lessee hereby represents and
warrants that Lessee is a duly formed and existing entity qualified to do
business in the State of California and that Lessee has full right and authority
to execute and deliver this Second Amendment and that each person signing on
behalf of Lessee is authorized to do so.

 

7.                                      No Further Modification. Except as set
forth in this Second Amendment, all of the terms and provisions of the Lease
shall remain unmodified and in full force and effect.

 

2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, this Second Amendment has been executed as of the day and
year first above written.

 

 

“LESSOR”

LIBERTY INDUSTRIAL PARK, LLC,

 

a California limited liability company

 

 

 

 

 

 

 

By:

/s/ Stephen R. Madruga

 

Name: Stephen R. Madruga

 

Its: Managing Member

 

 

 

 

 

Date:

4.19.15

 

 

 

 

 

 

By:

/s/ Janice Gonsalves

 

Name: Janice Gonsalves

 

Its: Member

 

 

 

 

 

Date:

4-16-15

 

 

 

Organogenesis Inc.,

“LESSEE”

a Delaware corporation

 

 

 

 

 

 

By:

/s/ Gary Gillheeney

 

Name: Gary Gillheeney

 

Its: President and CEO

 

 

 

Date:

4/14/15

 

3

--------------------------------------------------------------------------------



 

THIRD AMENDMENT TO LEASE

(Liberty Industrial Park, LLC)

 

THIS THIRD AMENDMENT TO LEASE (“Third Amendment”) is made and entered into as of
the 9th day of March, 2017, by and between LIBERTY INDUSTRIAL PARK, a California
limited liability company (“Lessor”) and ORGANOGENESIS INC., a Delaware
corporation (“Lessee”).

 

R E C I T A L S:

 

A.                                    Lessor and ADVANCED BIOHEALING, Inc.
entered into that certain Standard Industrial/Commercial Multi-Tenant Lease —
Net dated as of March 7, 2011 (the “Original Lease”), whereby Lessor leased to
Lessee and Lessee leased from Lessor certain industrial space located in those
certain buildings located and addressed at 9677 Distribution Avenue, San Diego,
California (the “Project”). The Lease term ended on April 30, 2013. Advanced
BioHealing Inc. was acquired by Shire, Inc. as a wholly-owned subsidiary in
2011. Shire, Inc. changed its name to Shire Regenerative Medicine, Inc.
effective July 18, 2012. Organogenesis acquired certain business assets of
Shire, Inc. that include the Original Lease to 9677 Distribution Avenue, San
Diego, California on January 17, 2014. The Original Lease may be referred to
herein as the “Lease.”

 

B.                                    By a First Amendment, Lessor and Lessee
agreed to extend the Term of the Lease to terminate on April 30, 2015.

 

C.                                    By a Second Amendment, Lessor and Lessee
agreed to extend the Term of the Lease to terminate on April 30, 2017.

 

D.                                    By this Third Amendment, Lessor and Lessee
desire to extend the Term of the Lease to terminate on April 30, 2020 and to
otherwise modify the Lease as provided herein.

 

E.                                     Unless otherwise defined herein,
capitalized terms as used herein shall have the same meanings as given thereto
in the Lease.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

--------------------------------------------------------------------------------



 

A G R E E M E N T:

 

1.                                      The Premises. Lessor and Lessee hereby
agree that pursuant to the Lease, Lessor currently leases to Lessee and Lessee
currently leases from Lessor that certain industrial space in the Project
containing 6,000 rentable square feet (the “Premises”), as more particularly
described in the Original Lease.

 

2.                                      Extended Lease Term. The Lease
Expiration Date of April 30, 2017 shall be extended such that the Lease shall
terminate on April 30, 2020 (“New Termination Date”). The period from May 1,
2017 through the New Termination Date specified above shall be referred to
herein as the “Extended Term.”

 

3.                                      Monthly Base Rent. Notwithstanding
anything to the contrary in the Lease, during the Extended Term, Lessee shall
pay, in accordance with the provisions of this Section 3, monthly Base Rent for
the Premises as follows:

 

Period

 

Monthly Base Rent

 

 

 

 

 

May 1, 2017 - April 30, 2018

 

$

5,040.00

 

May 1, 2018 - April 30, 2019

 

$

5,040.00

 

May 1, 2019 - April 30, 2020

 

$

5,040.00

 

 

4.                                      Condition of the Premises. Lessee hereby
agrees to accept the Premises in its “as-is” condition and Lessee hereby
acknowledges that Lessor shall not be obligated to provide or pay for any
improvement work or services related to the improvement of the Premises. Lessee
also acknowledges that Lessor has made no representation or warranty regarding
the condition of the Premises.

 

5.                                      Defaults. Lessee hereby represents and
warrants to Lessor that, as of the date of this Third Amendment, Lessee is in
full compliance with all terms, covenants and conditions of the Lease and that
there are no breaches or defaults under the Lease by Lessor or Lessee, and that
Lessee knows of no events or circumstances which, given the passage of time,
would constitute a default under the Lease by either Lessor or Lessee.

 

6.                                      Signing Authority. Each individual
executing this Third Amendment on behalf of Lessee hereby represents and
warrants that Lessee is a duly formed and existing entity qualified to do
business in the State of California and that Lessee has full right and authority
to execute and deliver this Third Amendment and that each person signing on
behalf of Lessee is authorized to do so.

 

--------------------------------------------------------------------------------



 

7.                                      No Further Modification. Except as set
forth in this Third Amendment, all of the terms and provisions of the Lease
shall remain unmodified and in full force and effect.

 

IN WITNESS WHEREOF, this Third Amendment has been executed as of the day and
year first above written.

 

 

“LESSOR”

LIBERTY INDUSTRIAL PARK, LLC,

 

a California limited liability company

 

 

 

 

 

 

By:

/s/ Stephen R. Madruga

 

Name: Stephen R. Madruga

 

Its: Managing Member

 

 

 

 

 

Date:

3.10.17

 

 

 

 

 

 

By:

/s/ Janice Gonsalves

 

Name: Janice Gonsalves

 

Its: Member

 

 

 

 

 

Date:

March 10, 2017

 

 

 

 

 

“LESSEE”

Organogenesis Inc.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Gary Gillheeney

 

Name: Gary Gillheeney

 

Its: President and CEO

 

 

 

Date:

4/3/17

 

--------------------------------------------------------------------------------